Exhibit 10.70

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE HORIZON THERAPEUTICS PLC HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO HORIZON
THERAPEUTICS PLC IF PUBLICLY DISCLOSED.

EXECUTION VERSION

License Agreement

by and among

F. Hoffmann-La Roche Ltd,

a Swiss corporation;

Hoffmann-La Roche Inc.

a New Jersey corporation

and

River Vision LLC, a Delaware limited liability company



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

1.

  DEFINITIONS      1  

2.

  RIVER VISION LICENSES      9  

3.

  ROCHE’S RIGHT OF FIRST OFFER      12  

4.

  DILIGENCE AND REPORTING      13  

5.

  DEVELOPMENT      13  

6.

  SUPPLY      14  

7.

  REGULATORY      14  

8.

  COMMERCIALIZATION      15  

9.

  RIVER VISION PAYMENT OBLIGATIONS      15  

10.

  GENERAL PAYMENT PROVISIONS      19  

11.

  INTELLECTUAL PROPERTY      21  

12.

  TRADEMARKS AND LABELING      25  

13.

  REPRESENTATIONS AND WARRANTIES      25  

14.

  CONFIDENTIALITY; PUBLICATION      26  

15.

  TERM      27  

16.

  INDEMNIFICATION      32  

17.

  DISPUTE RESOLUTION, GOVERNING LAW AND JURISDICTION      33  

18.    

  GENERAL PROVISIONS      34  



--------------------------------------------------------------------------------

LICENSE AGREEMENT

License Agreement

THIS LICENSE AGREEMENT (“Agreement”) is entered into as of the Effective Date by
and among:

F. HOFFMANN-LA ROCHE LTD, a corporation organized and existing under the laws of
Switzerland, with its principal office at Grenzacherstrasse 124, CH-4070 Basel,
Switzerland (“Roche Basel”) and Hoffmann-La Roche Inc., a corporation organized
and existing under the laws of New Jersey, with its principle office at 340
Kingsland Street, Nutley, New Jersey 07110, U.S.A. (“Roche Nutley”; Roche Basel
and Roche Nutley together referred to as “Roche”)

and

RIVER VISION LLC, a limited liability company organized and existing under the
laws of Delaware, with its principal office at One Rockefeller Plaza, New York
NY, 10020, U.S.A. (“River Vision”).

Recitals

WHEREAS, Roche has conducted certain research and development related to, and
possesses certain intellectual property rights with respect to teprotumumab, an
antibody to IGF-1R (“Compound” as further defined below) ; and

WHEREAS, River Vision desires to obtain, and Roche is willing to grant to River
Vision, an exclusive, royalty-bearing license, with the right to sublicense,
under the Roche Patents and Roche Know-How (as defined below), to develop, have
developed, commercialize, have commercialized, make, have made, use, have used,
sell, have sold, offer for sale, have offered for sale, import and have imported
Compound and/or Product, as appropriate, in the Field in the Territory, subject
to the terms and conditions hereof; and

WHEREAS, Roche desires to obtain, and River Vision is willing to grant to Roche,
certain rights with respect to Compound and Product, subject to the terms and
conditions hereof.

Agreement

NOW, THEREFORE, in consideration of the foregoing premises and mutual promises,
terms, conditions, and covenants contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1. DEFINITIONS

1.1 “Affiliate” shall mean, with respect to either party: (i) an entity which
owns, directly or indirectly, a controlling interest in such party; (ii) an
entity in which such party owns, either directly or indirectly, a controlling
interest; or (iii) an entity, in which a controlling ownership, directly or
indirectly, is common to the controlling ownership in such party, whereby
“controlling interest” shall mean more than 50% (or if the jurisdiction where
such entity is domiciled prohibits majority foreign ownership of such entity,
the maximum foreign ownership interest permitted under such laws, provided that
such ownership actually allows control of such entity) of the securities or
other ownership interest representing the equity with the rights to vote in the
designation of the governing bodies of such entity, or any other agreement or
arrangement allowing the factual or legal control

 

1



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

of the decisions of such entity or its governing bodies. Anything to the
contrary in this paragraph notwithstanding (i) Chugai Pharmaceutical Co., Ltd,
1-9, Kyobashi 2-chome, Chuo-ku, Tokyo, 104-8301, Japan (“Chugai”) shall not be
deemed an Affiliate of Roche unless Roche notifies River Vision that Roche
wishes for Chugai to be deemed an Affiliate of Roche, and (ii) any entities that
are Affiliated with River Vision as a result of NRM’s Affiliation with River
Vision, shall not be deemed an Affiliate of River Vision unless River Vision
notifies Roche that River Vision wishes for any such entity to be deemed an
Affiliate of River Vision.

1.2 “Alliance Manager” shall have the meaning provided in Section 2.7.

1.3 “Agreement” shall mean this agreement.

1.4 “Appendix” shall mean an appendix to this Agreement.

1.5 “Approval” shall mean the first approval, license, registration, or
authorization of any country, federal, supranational, state or local regulatory
agency, department, bureau or other government entity that are necessary for the
manufacture, use, storage, import, transport and/or sale of a Product in such
jurisdiction.

1.6 “BLA” shall mean a Biologics License Application, or similar application for
marketing approval of the Product in the Field submitted to the FDA, or a
foreign equivalent of the FDA.

1.7 “BLA Filing” shall mean the date on which the first BLA for Product in any
country of the Territory has been submitted which BLA has been accepted (but not
yet approved) by the applicable Regulatory Authority.

1.8 “Business Day” shall mean 9.00am to 5.00pm local time on a day other than a
Saturday, Sunday or bank or other public or federal holiday in Switzerland or
USA.

1.9 “Cabilly License Agreement” shall mean the agreement entered into between
River Vision and Roche on or before the Effective Date, as amended now or in the
future.

1.10 “Calendar Year” shall mean the period of time beginning on January 1 and
ending December 31, except for the first year which shall begin on the Effective
Date and end on December 31.

1.11 “Calendar Quarter” shall mean the four quarters of a Calendar Year, each
Calendar Quarter starting on January 1, April 1, July 1 and October 1.

1.12 “Change of Control” shall have the meaning provided in Section 18.5.

1.13 “Chugai Agreement” shall mean the License Agreement relating to the
Compound between Chugai and F. Hoffmann-La Roche Ltd dated March 7, 2008 for the
territory of Japan, as amended now or in the future.

1.14 “Combination Product” shall mean any product that contains, in addition to
a Compound, one or more other pharmaceutically active ingredients.

 

 

2



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

1.15 “Commercially Reasonable Efforts” shall mean (i) with respect to River
Vision’s obligation under this Agreement to develop or commercialize Product,
the level of efforts required to carry out such obligation in a sustained manner
consistent with the efforts a similarly situated biopharmaceutical company or
pharmaceutical company, as the case may be, devotes to its products of similar
market potential, profit potential or strategic value, based on conditions then
prevailing and (ii) with respect to Roche, the level of efforts required to
carry out a particular obligation under this Agreement in a sustained manner
consistent with the efforts a similarly situated biopharmaceutical company or
pharmaceutical company, as the case may be, devotes to its products of similar
market potential, profit potential or strategic value, based on conditions then
prevailing.

1.16 “Compound” shall mean Roche’s proprietary compound teprotumumab, as
specified in Appendix 1

1.17 “Confidential Information” shall mean any and all information, data or
know-how (including but not limited to Know-How), whether technical or
non-technical, oral or written (and if disclosed orally, memorialized in writing
within [***] days of such oral disclosure), that is disclosed by one party or
its Affiliates (“Disclosing Party”) to the other party or its Affiliates
(“Receiving Party”). Information shall not include any information, data or
know-how which:

(i) was generally available to the public at the time of disclosure, or
information which becomes available to the public after disclosure by the
Disclosing Party other than through fault (whether by action or inaction) of the
Receiving Party,

(ii) can be shown by cogent written records to have been already known to the
Receiving Party prior to its receipt from the Disclosing Party,

(iii) is obtained at any time lawfully from a Third Party under circumstances
permitting its use or disclosure,

(iv) is developed independently by the Receiving Party as evidenced by written
records other than through knowledge of Confidential Information,

(v) is required to be disclosed by the Receiving Party to comply with a court or
administrative order providing the Receiving Party furnishes prompt notice (in
no event less than [***] days) to the Disclosing Party to enable it to resist
such disclosure, or

(vi) is approved in writing by the Disclosing Party for release by the Receiving
Party.

The terms of this Agreement shall be considered Confidential Information of both
parties.

1.18 “Control” or “Controlled” shall mean, with respect to Compound, Product or
any Know-How, Patents, Confidential Information or other intellectual property
rights, possession by a party of the ability (whether by ownership, license or
otherwise) to grant access to, to grant use of, or to grant a license or a
sublicense to Compound or Product under such Know-How, Patents or intellectual
property rights without violating the terms of any agreement or other
arrangement with any Third Party.

 

***Certain Confidential Information Omitted

 

3



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

1.19 “Data Room” shall mean the due diligence data room containing all data and
information Controlled by River Vision as of the applicable Review Period
pertaining to Compound and/or Product, including but not limited to pre-clinical
and clinical data, River Vision Patents, regulatory correspondence, CMC data
related to the program River Vision generated since the Effective Date.

1.20 “Drug Product” shall mean Compound that has undergone all processing stages
up to and including lyophilization but not including the labeling and secondary
packaging.

1.21 “Effective Date” shall mean June 15, 2011.

1.22 “EU” shall mean the European Community and all its present and future
member countries.

1.23 “FDA” shall mean the US Federal Food and Drug Administration and any
successor agency thereof.

1.24 “FDCA” shall mean the Food, Drug and Cosmetics Act of the US.

1.25 “Field” shall mean treatment or prevention of human diseases and
conditions, except Oncology.

1.26 “First Commercial Sale” shall mean the first sale of a Product by River
Vision or its Affiliates to a Third Party for end use or consumption of such
Product in a country after the Regulatory Authority of such country has granted
Regulatory Approval or, if no such Regulatory Approval or similar marketing
approval is required, the date upon which such Product first commercially
launched in such country. Sale to an Affiliate shall not constitute a First
Commercial Sale.

1.27 “[***] Agreement” shall mean the agreement between [***] and Roche dated
June 6, 2002, as amended now or in the future.

1.28 “[***] Agreement” shall mean the agreement between [***] and Roche dated
November 1, 2003, as amended now or in the future.

1.29 “ICD-Classification” shall mean the then current International
Classifications of Diseases and Related Health Problems of the World Health
Organization (WHO).

1.30 “Indication” shall mean those indications defined within a block (e.g.
block H36 “Retinal disorders in diseases classified elsewhere”) of the ICD
Classification.

1.31 “Initiation” of a clinical trial shall mean the first administration of a
Product to a patient in a clinical trial related to Compound or Product.

 

***Certain Confidential Information Omitted

 

4



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

1.32 “Insolvency Event” shall mean circumstances under which a party:

a) has a receiver, bankruptcy trustee or similar officer appointed over all or a
material part of its assets or undertaking;

b) passes a resolution for winding-up (other than a winding-up for the purpose
of, or in connection with, any solvent amalgamation or reconstruction) or a
court makes an order to that effect or a court makes an order for administration
(or any equivalent order in any jurisdiction); or

c) is subject to voluntary or involuntary bankruptcy or judicial restructuring
proceedings.

1.33 “Invention” shall mean an invention that is conceived or reduced to
practice in connection with any activity carried out pursuant to this Agreement.
Under this definition, an Invention may be made by employees, agents or
consultants of River Vision solely or jointly with a Third Party (a “River
Vision Invention”), by employees, agents or consultants of the Roche Group
solely or jointly with a Third Party (a “Roche Invention”), or jointly by
employees, agents or consultants of River Vision and a member of the Roche Group
with or without a Third Party (a “Joint Invention”).

1.34 “Joint Intellectual Property” shall mean the Joint Patents and Joint
Know-How.

1.35 “Joint Know-How” means Know-How that is developed by one or more employees,
agents or consultants of River Vision or any of its Affiliates, on the one hand,
and one or more employees, agents or consultants of Roche or any of its
Affiliates, on the other hand, under this Agreement.

1.36 “Joint Patents” or “Joint Patent Rights” shall mean Patent Rights that
claim Joint Know-How.

1.37 “Know-How” shall mean data, knowledge and information, and materials,
including but not limited to all tangible and intangible techniques, technology,
practices, trade secrets, inventions (whether patentable or not), methods,
knowledge, know-how, skill, experience, analytical and quality control data,
results, descriptions and compositions of matter, chemical manufacturing data,
data and results from toxicological, pharmacological, preclinical and clinical
testing and studies, assays, platforms, materials, samples, formulations,
specifications, quality control testing data, that are necessary or useful for
the discovery, manufacture, development or commercialization of Compound or
Product.

1.38 “[***] Agreement” shall be the agreement between [***] (along with any
successors and assigns, “[***]”) and Roche relating to NMB1 dated December 7,
2009, as amended now or in the future.

1.39 “Net Sales” shall mean, with respect to River Vision the amount of gross
sales of a Product in the Territory invoiced by River Vision or its Affiliates
or Partners to Third Parties, as reduced by the following deductions to the
extent actually allowed or incurred with respect to such sales: [***]

 

***Certain Confidential Information Omitted

 

5



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

[***]. If Product is sold as part of a Combination Product (as defined below),
then the parties shall meet approximately [***] prior to anticipated First
Commercial Sale to negotiate, on a country-by-country basis, in good faith and
agree to an appropriate adjustment to Net Sales, on a country-by-country basis,
to reflect the relative significance of the Compound and other pharmaceutically
active ingredients contained in the Combination Product. If the parties cannot
reach agreement, then the Net Sales of the Combination Product, for the purposes
of determining royalty payments, shall be determined by [***].

1.40 “NRM” shall mean Narrow River Management LLC.

1.41 “Oncology” shall mean any indication defined within Chapter II of the ICD
Classification, or in a chapter that replaces Chapter II in successor versions
of the ICD Classification. For the purposes of clarity, in the ICD-10
classification, any block within the range C01 to D48 shall fall within the
definition of Oncology.

1.42 “Patent Rights” or “Patents” shall mean (a) patents, re-examinations,
reissues, renewals, extensions, supplementary protection certificates, and term
restorations, and (b) pending applications for patents, including, without
limitation, provisional applications, continuations, continuations-in-part,
divisional and substitute applications, including, without limitation,
inventors’ certificates.

1.43 “Partner” shall mean an entity with which River Vision will enter or has
entered a Partner Agreement.

1.44 “Partner Agreement” shall mean any agreement between River Vision and a
Third Party granting rights to develop and/or commercialise the Compound and/or
the Product (including but not limited to a sub-license agreement with a Third
Party or an assignment of this Agreement to a Third Party but not a Change of
Control), other than a sub-contract pursuant to Section 2.4.

1.45 “Pharmacovigilance Agreement” shall mean an agreement entered into by the
parties to set forth the responsibilities and obligations of the parties with
respect to the procedures and timeframes for compliance with the applicable laws
and regulations pertaining to safety reporting of the Products and related
activities.

 

***Certain Confidential Information Omitted

 

6



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

1.46 “Phase 2 Trial” shall mean a human clinical trial that would satisfy the
requirements for a Phase 2 study as defined in 21 C.F.R. § 312.21(a), (or its
successor regulation), and the foreign equivalent thereof.

1.47 “Phase 3 Trial” shall mean a human clinical trial that would satisfy the
requirements for a Phase 3 study as defined in 21 CFR § 312.21(c) (or its
successor regulation), and the foreign equivalent thereof.

1.48 “Process Manufacture Transfer” shall mean the actual transfer of the
Process Manufacture Know-How listed in Appendix 3, such transfer to occur not
earlier than the first anniversary of the Effective Date.

1.49 “Process Manufacture Know-How” shall mean the part of the Roche Know-How
(described in Appendix 3) that will only be disclosed to River Vision after
payment of the Process Manufacture Transfer Payment.

1.50 “Process Manufacture Transfer Payment” shall have the meaning provided in
Section 9.3(a).

1.51 “Product” shall mean any pharmaceutical or therapeutic product containing
the Compound, and includes without limitation Combination Products. If a given
Product is commercialized in different formulations or dosage forms, then such
formulations and dosage forms shall be considered as one single Product.

1.52 “Regulatory Approval” shall mean any and all approvals (including price and
reimbursement approvals, if required), licenses, registrations, or
authorizations of any country, federal, supranational, state or local regulatory
agency, department, bureau or other government entity that are necessary for the
manufacture, use, storage, import, transport and/or sale of a Product in such
jurisdiction.

1.53 “Regulatory Authority” shall mean the FDA for the US and any equivalent
governmental agency or body competent in a country (or group of countries like
the European Union) to grant Regulatory Approval or other authorizations or
licenses required for the development, manufacturing, marketing, reimbursement
and/or pricing of pharmaceutical products in such country.

1.54 “River Vision Intellectual Property” shall mean the River Vision Patents,
River Vision Know-How and River Vision’s interest in the Joint Intellectual
Property.

1.55 “River Vision Know-How” shall mean, to the extent used for the development,
manufacture or commercialization of Compound or Product based thereon,
information not included in the River Vision Patents that River Vision, any of
its Partners or any of its Affiliates Controls on the Effective Date or during
the Term, provided however that Roche Know-How shall not be deemed River Vision
Know-How.

1.56 “River Vision Patents” shall mean, to the extent used for the development,
manufacture or commercialization of Compound or Product based thereon, all
Patents that River Vision, any of its Partners or any of its Affiliates Controls
as of the Effective Date or during the Term, provided however that the Roche
Patents shall not be deemed River Vision Patents.

 

 

7



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

1.57 “River Vision Studies” shall mean the studies to be performed by River
Vision with Drug Product, as described in Appendix 4.

1.58 “Roche Intellectual Property” shall mean the Roche Patents, the Roche
Know-How and Roche’s interest in the Joint Intellectual Property.

1.59 “Roche Know-How” shall mean the Know-How Controlled by Roche listed in
Appendix 3 of this Agreement. The term Roche Know-How shall include Process
Manufacture Know-How.

1.60 “Roche Patents” shall mean the Patents or Patent Rights Controlled by Roche
as exhaustively listed in Appendix 2 of this Agreement, along with all Patents
and Patent Rights that claim priority to one or more of such Patents or Patent
Rights so listed in such Appendix 2.

1.61 “Royalty Term” shall mean, in the case of any Product in any country of the
Territory, the period of time commencing on the date of First Commercial Sale of
such Product in such country and ending upon the later of:

 

  (a)

the expiration of the last-to-expire Valid Claim within the Roche Patents and/or
Joint Patent Rights covering the composition, use or manufacture of such Product
in such country where such activity occurs, or

 

  (b)

ten (10) years after the date of First Commercial Sale of such Product in such
country.

1.62 “Section” shall mean a section of this Agreement.

1.63 “Supported Shelf Age” shall have the meaning provided in Section 6.1(c).

1.64 “Term” shall have the meaning provided in Section 15.1.

1.65 “Territory” shall mean all countries and territories of the world, except
Japan.

1.66 “Third Party” shall mean an entity or person other than (a) Roche or its
Affiliates and (b) River Vision or its Affiliates.

1.67 “US” or “United States” means the United States of America and its
territories and possessions.

1.68 “Valid Claim” shall mean a claim contained in:

 

  (a)

an issued and unexpired Roche Patent or Joint Patent Rights which has not been
held unenforceable, unpatentable or invalid by a decision of a court or other
governmental agency of competent jurisdiction, unappealable or unappealed within
the time allowed for appeal, and which has not been admitted to be invalid or
unenforceable through abandonment, reissue, disclaimer or otherwise; or

 

 

8



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

  (b)

a patent application that is included in the Roche Patents or Joint Patent
Rights that has been prosecuted in good faith and pending for less than [***]
years. If a claim or a patent application that ceased to be a Valid Claim under
clause (b) of the preceding sentence because of the passage of time later issues
as a part of a patent within clause (a) of the preceding sentence, then it shall
again be considered a Valid Claim effective as of the issuance of such patent.

2. RIVER VISION LICENSES

2.1 License grants.

(a) General. Subject to the terms and conditions of this Agreement, Roche hereby
grants to River Vision (i) an exclusive (even as to Roche), royalty-bearing
license, under the Roche Intellectual Property to develop, have developed,
commercialize, have commercialized, make, have made, use, have used, sell, have
sold, offer for sale, have offered for sale, import and have imported Compound
and/or Product in the Field in the Territory, and (ii) subject to the terms of
Section 11, an exclusive license and right to enforce the Roche Patents against
anyone making, using, selling, offering for sale or importing any IGF-1 R
antibody (in addition to Compound and Product) in the Field in the Territory,
other than for this clause (ii) those IGF-1 R antibodies (but not including
Compound or Product) developed and commercialized by Roche with its Affiliates
and licensees. For clarity, River Vision is not granted any license or right to
practice the Roche Patents under clause (ii), but rather to enforce the Roche
Patents as provided in such clause (ii).

(b) Rights in Japan. If Chugai terminates its agreement with Roche relating to
the Compound to Roche or such agreement otherwise terminates for any reason,
then (i) the Territory shall automatically be deemed to include the territory of
Japan, (ii) Roche shall automatically license and transfer to River Vision any
Patents, Know-How, Regulatory Approvals, regulatory documentation or filings,
and other rights or documentation Controlled by Roche or any of its Affiliates
as a result of such termination, and (iii) such Patents and Know-how (including
those within the Territory) shall be deemed Roche Patents and Roche Know-How.
Roche hereby grants as of the Effective Date a non-exclusive sub-license to the
improvements (as defined in the Chugai Agreement) made by Chugai under the
Chugai Agreement to develop, have developed, make, have made, use, have used,
sell, have sold, offer for sale, have offered for sale, import and have imported
Compound and/or Product in the Field in the Territory. Such improvements shall
be deemed Roche Patents and Roche Know-How, subject to any third party
obligations.

(c) Rights in Oncology. If Roche, at its own discretion, elects to out-license
the rights to the Compound in Oncology, then River Vision shall have the
exclusive option right to extend the Field to Oncology. Roche will provide
written notice to River Vision of its intent to license its rights with respect
to Oncology. River Vision shall have [***] days after receipt of such notice to
notify Roche of its intention to exercise its option right. If River Vision
elects to exercises its option right, then the parties shall negotiate and enter
into the terms for such extension of the Field in good faith.

 

***Certain Confidential Information Omitted

 

9



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

2.2 Sub-Licenses.

(a) Under the [***] Agreement. Roche hereby grants an exclusive (even as to
Roche) sub-license of the rights licensed to Roche under the [***] Agreement
solely to develop, have developed, commercialize, have commercialized, make,
have made, use, have used, sell, have sold, offer for sale, have offered for
sale, import and have imported Compound and/or Product in the Field in the
Territory. The sublicense granted under this Section 2.2 shall be subject to the
rights and obligations and undertakings of Roche, as applicable and consistent
with the [***] Agreement (a copy of which is attached hereto as Appendix 5, and
incorporated herein by reference). Roche shall act as the sole direct contact
with [***] in relation to the sub-license under this Section 2.2.

(b) Under the [***] Agreement. Roche hereby grants an exclusive (even as to
Roche) sub-license of the rights licensed to Roche under the [***] Agreement
solely to develop, have developed, commercialize, have commercialized, make,
have made, use, have used, sell, have sold, offer for sale, have offered for
sale, have imported and import Compound and/or Product in the Field in the
Territory. The sublicense granted under this Section 2.2 shall be subject to the
rights and obligations and undertakings of Roche, as applicable and consistent
with the [***] Agreement (a copy of which is attached hereto as Appendix 6, and
incorporated herein by reference). Roche shall act as the sole direct contact
with [***] in relation to the sublicense under this Section 2.2.

(c) Under the [***] Agreement. Roche hereby grants an exclusive (even as to
Roche) sub-license of the rights licensed to Roche under the [***] Agreement
solely to develop, have developed, commercialize, have commercialized, make,
have made, use, have used, sell, have sold, offer for sale, have offered for
sale, import and have imported Compound and/or Product in the Field in the
Territory. The sublicense granted under this Section 2.2 shall be subject to the
rights and obligations and undertakings of Roche, as applicable and consistent
with the [***] Agreement (a copy of which is attached hereto as Appendix 7, and
incorporated herein by reference). Roche shall act as the sole direct contact
with [***] in relation to the sublicense under this Section 2.2.

(d) Compliance with terms. River Vision shall comply with the terms of the [***]
Agreement, the [***] License Agreement and the [***] License Agreement, to the
extent such terms are disclosed in the respective Appendices attached hereto.

(e) Sub-license agreements. Roche shall not amend the [***] Agreement, the [***]
Agreement or the [***] Agreement in a manner that materially affects any such
sub-licenses hereunder, shall perform its obligations under such agreements,
shall use Commercially Reasonable Efforts to enforce and maintain such
agreements with respect to the Compound and/or the Product, and shall promptly
notify River Vision in writing of any threatened or actual termination or notice
regarding same with respect to such agreements with respect to the Compound
and/or the Product. Roche shall provide copies of any amendments to such
agreements (with reasonable redactions) to River Vision once executed. If any
such agreement terminates or may terminate, Roche shall use Commercially
Reasonable Efforts to maintain the applicable sub-license to River Vision; if
Roche is not able to maintain the applicable sub-license, River Vision shall
have the right to attempt to cure any breach giving rise to such actual or
threatened termination and may credit any amounts paid by River Vision to
maintain any such sub-license against any amounts owed to Roche hereunder,
provided that such amounts credited against any amounts owned to Roche hereunder
shall not exceed the amount owed by Roche for the respective license. River
Vision shall inform Roche of any intended interactions with [***], [***] or
[***], as applicable.

 

***Certain Confidential Information Omitted

 

10



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

2.3 Right to Sublicense to its Affiliates. Subject to Roche’s rights under
Section 3, River Vision shall have the right to grant written sublicenses to its
Affiliates under its rights granted under Section 2.1 and Section 2.2. without
prior approval of Roche and solely to the extent necessary to develop,
commercialize, make, use, offer for sale, sell or import (and have others do the
same) Compound and/or Product in the Field in the Territory. If River Vision
grants such a sublicense, River Vision shall ensure that all of the applicable
terms and conditions of this Agreement shall apply to the Affiliate to the same
extent as they apply to River Vision for all purposes. River Vision assumes full
responsibility for the performance of all obligations and observance of all
terms so imposed on such Affiliate and shall itself account to Roche for all
payments due under this Agreement by reason of such sublicense.

2.4 Sub-Contractors. River Vision has the right to sub-contract the work
performed under this Agreement. However, River Vision shall only sub-contract
the manufacture of the Compound or Product [***]. Any sub-contract agreement
shall include the right to disclose (i) a copy of the Agreement and confidential
information to Roche and (ii) the right to assign the agreement to Roche,
including the right to transfer of the ownership of data, information and
results arising therefrom to Roche to the same extent as to River Vision.

2.5 Right to enter into a Partner Agreement with Third Parties. Subject to
Roche’s rights under Section 3, River Vision shall have the right to enter into
a Partner Agreement, including but not limited to granting sublicenses to
Partners under its rights granted under Section 2.1 and Section 2.2. Any rights
granted to a Third Party under this Agreement shall be solely to the extent
necessary to develop, commercialize, make, use, offer for sale, sell or import
(and have others do the same) Compound and/or Product in the Field in the
Territory. River Vision shall ensure that all of the applicable terms and
conditions of this Agreement, including the obligations under the [***]
Agreement, the [***] Agreement and the [***] Agreement, shall apply to the
Partner under the Partner Agreement to the same extent as they apply to River
Vision for all purposes. River Vision assumes full responsibility for the
performance of all obligations and observance of all terms so imposed to the
Partner under such Partner Agreement and shall itself account to Roche for all
payments due under this Agreement. The Partner of River Vision shall have no
right to further sub-license rights to develop and commercialise the Compound or
Product to a Third Party, with the understanding that co-promotion or
distribution or other marketing arrangements are permitted.

River Vision shall disclose a copy of the draft Partner Agreement to Roche,
subject to redaction of financial terms. [***].

2.6 Know-How Transfer.

(a) Roche Know-How transfer. Promptly after the Effective Date, Roche will
transfer the Roche Know-How listed in Appendix 3 to River Vision, with the
exception of the Process Manufacture Know-How. The Process Manufacture Know-How
will be transferred within [***] days after written request from River Vision.

(b) Technical Support. If River Vision has made the Process Manufacture Transfer
Payment, then Roche will provide up to [***] man days of technical support free
of charge in order to assist River Vision with the Process Manufacture Transfer
to a CMO agreed between Roche and River Vision. This support shall be used in
the [***] month period that starts with the receipt by Roche of the Process
Manufacture Transfer Payment. Further technical support from Roche will be
provided at Roche’s discretion and, if such support is provided by Roche,
charged at Roche’s standard commercial rate applicable at that time.

 

***Certain Confidential Information Omitted

 

11



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

(c) Follow-up Questions. Roche shall provide up to [***] hours for general
questions and [***] hours for regulatory questions free of charge.

(d) No further obligation. Roche shall have no obligation to transfer any
Know-How or to provide technical support other than expressly stated in this
Section 2.6.

2.7 Alliance Manager. To facilitate communication between the parties, each
party shall designate an Alliance Manager within thirty (30) days after the
Effective Date. The Roche Alliance Manager and his/her counterpart at River
Vision shall be the primary points of contact between the parties with respect
to all matters arising under this Agreement. Each party may change its Alliance
Manager from time to time in its sole discretion, effective upon notice to the
other party of such change.

2.8 Freedom-to-Operate. River Vision hereby grants to Roche a non-exclusive,
perpetual, worldwide, royalty-free license, with the right to sublicense, under
the River Vision Patents, to operate, utilize or improve those IGF-1 R
antibodies (but not including Compound or Product) developed and commercialized
by Roche with its Affiliates and licensees, but only in Oncology.

2.9 Retained Rights. Roche shall retain the right for Roche and its Affiliates
and licensees to use the Compound for internal pre-clinical purposes in and
outside of the Field; provided that no studies requiring reporting to Regulatory
Authorities in the Territory will be conducted in the Field. Except as permitted
by this Agreement or any other agreement between the parties, Roche and its
Affiliates and licensees will not use the Compound or Product for any other
purpose, nor will Roche or any of its Affiliates or licensees practice any of
the Patents or Know-How (including, without limitation, any Roche Intellectual
Property) exclusively licensed or sub-licensed to River Vision hereunder within
the scope of those licenses in the Field in the Territory.

3. ROCHE’S RIGHT OF FIRST OFFER.

3.1 Notice to Roche by River Vision. If River Vision, at any time during the
Term but not earlier than availability of the data generated under the first of
the River Vision Studies to be completed, intends to (i) enter into a Partner
Agreement relating to the Compound and/or the Product or (ii) undergo a Change
of Control or (iii) enter into Phase 3 Trial with the Compound without a
Partner, then River Vision shall have the obligation to inform Roche in writing
accordingly and give Roche access to the Data Room.

3.2 Process. Within [***] days following the receipt by Roche of such written
notice, Roche shall review the Data Room (“Review Period”). If Roche is
interested in taking the project back, then the parties shall have [***] days
from the date of the expiry of the Review Period to exclusively negotiate the
terms to regain the rights to the Compound and/or the Product (i.e. to take the
license for the whole program back and ownership under the River Vision Patents
and Know-How or, if transfer of ownership is not possible, a perpetual,
exclusive license for the whole program) (the “Negotiation Period”). If (i) the
parties, after good faith discussions in the Negotiation Period, cannot agree on
the structure and terms of such agreement or (ii) Roche confirms

 

***Certain Confidential Information Omitted

 

12



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

in writing to River Vision that it is not interested in regaining the rights to
the Compound and/or the Product, then River Vision shall be free to enter into a
Partner Agreement with a Third Party or to undergo a Change of Control and this
Section 3 will have no further force or effect, subject to the limitations
specified in Sections 2.5 and 18.4 with respect thereto. Notwithstanding the
foregoing, if River Vision (1) does not enter into a Partner Agreement or does
not undergo a Change of Control but continues the development and/or
commercialisation of the Compound and/or Product and (2) at any time during the
Term thereafter there is additional material clinical data available as compared
to the clinical data previously reviewed by Roche in the Data Room, and
(3) River Vision thereafter intends to enter into a Partner Agreement relating
to the Compound and/or the Product or undergo a Change of Control, then Roche’s
Right of First Offer under this Section 3 shall apply one more time again. If
(a) Roche does not regain its rights to the Compound and/or the Product if
offered to Roche a second time under this Section 3.2 and (b) River Vision
thereafter intends to enter into a Partner Agreement or to undergo a Change of
Control, then Roche shall have a non-exclusive right under this Section 3.2 to
negotiate the terms to regain the rights to the Compound and/or the Product.

4. DILIGENCE AND REPORTING

4.1 Diligence. River Vision shall use Commercially Reasonable Efforts to develop
and commercialize the Compound and/or Product in the Field in the Territory.

4.2 Reporting.

(a) Prior to First Commercial Sale. During the Term up to First Commercial Sale
of the Product, River Vision shall have the obligation to submit detailed annual
reports to Roche summarizing development progress of the Product, including the
Development Plan, pursuant to Section 5.1. The first such annual report shall be
provided on the first anniversary of the Effective Date. Each subsequent annual
report shall be provided on subsequent anniversaries of the Effective Date.

(b) After First Commercial Sale. From the First Commercial Sale of the Product
during the Term, River Vision shall inform Roche in a detailed report regarding
the commercialization of Products in the Field in the Territory by River Vision,
its Affiliates and Partners. The first such annual report shall be provided on
the first anniversary of the First Commercial Sale. Each subsequent annual
report shall be provided on subsequent anniversaries of the First Commercial
Sale.

5. DEVELOPMENT

5.1 Responsibility. River Vision, at its sole cost, shall use Commercially
Reasonable Efforts to conduct the development of Compound and/or Product in the
Field in the Territory.

5.2 Development Plan. River Vision will conduct (or have conducted) the
development of the Compound and Product in the Field in the Territory in
accordance with a written plan (“Development Plan”). River Vision shall send a
then current version of the Development Plan to Roche at each anniversary of the
Effective Date. If River Vision wishes to improve the manufacturing process of
the Compound or the Product resulting in a change of the cell bank expressing
the Compound, then River Vision shall provide written notice to Roche of the
nature of such intended work [***].

 

 

13



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

5.3 Different Product. If, as a result of any permitted work performed pursuant
to Section 5.2, River Vision uses a new master cell line to develop and
subsequently commercializes a Compound and/or a Product as a new biological
entity (in addition to a first Compound and/or Product), so that such Compound
and/or Product qualifies for an independent period of data exclusivity based on
it being a new biological entity under a separate regulatory process, then such
Compound and/or Product shall be a separate Product for purposes of Section 9.

6. SUPPLY

6.1 Clinical Supply of Product.

(a) Responsibility. River Vision shall be solely and exclusively responsible at
its own expense for the manufacture and supply of clinical supplies of the
Product. River Vision shall supply at its own cost all clinical supply of
Product during the Term, either by itself, or through a Third Party.

(b) Supply. Notwithstanding Section 6.1(a), Roche shall supply to River Vision
Drug Product as specified in Appendix 4 purely for the purposes of conducting
the River Vision Studies. Roche shall have no obligation to produce, process or
test such Drug Product, except as explicitly stated in this Section 6 or on
Appendix 4. The parties shall enter into a Quality Agreement within ninety
(90) days of the Effective Date.

(c) Restrictions of Use. River Vision shall not administer to any patient Drug
Product supplied by Roche that has an actual shelf age higher than the shelf age
supported by the last real-time stability data within specification (“Supported
Shelf Age”). In this context actual shelf age means the period of time between
present date and the manufacturing date of the respective batch. Supported Shelf
Age is stated in Appendix 4 and will be revised and communicated to River Vision
in written form with each future stability report, and will become integral part
of Appendix 4 together with the supportive stability report.

6.2 Commercial Supply of Product. River Vision shall be solely and exclusively
responsible at its own expense for the commercial manufacture and commercial
supply of Product for sale in the Territory, either by itself or through Third
Parties.

7. REGULATORY

7.1 Responsibility. River Vision, at its sole cost, shall pursue all regulatory
affairs related to Product in the Field in the Territory including the
preparation and filing of applications for Regulatory Approval, as well as any
or all governmental approvals required to develop, have developed, make, have
made, use, have used, import, have imported sell and have sold Compound and/or
Product. River Vision shall be responsible for pursuing, compiling and
submitting all regulatory filing documentation, and for interacting with
regulatory agencies, for Compound and Product in all countries in the Territory.
River Vision shall own and file in their discretion all regulatory filings and
Regulatory Approvals for the Compound and Product in all countries of the
Territory. River Vision shall supply Roche with a copy of all material
communications related to Compound and Product to or from the regulatory
agencies.

 

***Certain Confidential Information Omitted

 

14



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

7.2 IND. River Vision shall establish a separate IND or equivalent under which
to conduct their clinical trials of the Compound and Product in the Field in the
Territory. River Vision shall submit draft protocols to Roche for review and
approval as long as patients are still being treated in Roche trials sponsored
or supported by Roche. River Vision and its Affiliates and Partners shall have
the right to cross-reference any IND or other regulatory documentation of Roche
or any of its Affiliates regarding Compound or Product.

7.3 Informed Consent forms. Any Informed Consent forms with patients under any
River Vision study shall include the right to transfer samples, data and
information to Roche.

7.4 Pharmacovigi lance Agreement. The parties agree that they shall execute a
separate Pharmacovigi lance Agreement if deemed applicable prior to, but no
later than, the date on which River Vision establishes either a separate IND or
equivalent under which they intend to initiate their first clinical trial of the
Compound or Product in the Field in the Territory.

8. COMMERCIALIZATION

River Vision, at its own expense, shall have sole responsibility and decision
making authority for the marketing, commercialization, promotion, sale and
distribution of Products in the Field in the Territory.

9. RIVER VISION PAYMENT OBLIGATIONS

9.1 License Fee. River Vision shall pay to Roche a one time, non-refundable,
non-creditable payment of [***] CHF ([***] CHF) within [***] days after the
Effective Date. Any non-royalty payments payable to Genentech under the Cabilly
License Agreement shall be creditable in full against amounts payable to Roche
hereunder.

9.2 Execution of a Partner Agreement. River Vision shall pay to Roche a one
time, non-refundable, non-creditable payment in the amount of CHF [***] ([***]
CHF) within [***] days after the execution of a Partner Agreement or a Change of
Control.

9.3 Process Manufacture Transfer and Other Payments.

(a) River Vision shall make a one time, non-refundable, non-creditable payment
in the amount of CHF [***] ([***] CHF) within [***] days after the date of the
initiation of the Process Manufacture Know-How transfer (the “Process
Manufacture Transfer Payment”).

(b) River Vision shall make a one time, non-refundable, non-creditable payment
in the amount of [***] ([***] CHF) within [***] days after the date on which
[***].

 

***Certain Confidential Information Omitted

 

15



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

(c) If the payments under Sections 9.3(a) and (b) have not been made when River
Vision enters into a Partner Agreement or undergoes a Change of Control, as
applicable, such payments shall be due within [***] days after the effective
date of the Partner Agreement or the Change of Control, as applicable.

9.4 Development Event Payments

(a) For the first Indication.

River Vision shall pay up to a total of CHF [***] (CHF [***]) in relation to the
achievements of events with respect to each Product for the first Indication
developed for the applicable Product. The development event payments under this
Section 9.4(a) shall be paid for the first Indication on a Product-by-Product
basis as follows:

 

Development Event    Event Payment in [***] CHF [***]    [***] [***]    [***]
[***]    [***] [***]    [***] [***]    [***]

Total

   [***]

Each of the foregoing payments shall be paid no more than once for each Product.

(b) For the second and each subsequent Indication

River Vision shall pay up to a total of CHF [***] (CHF [***]) per Indication in
relation to the achievements of events with respect to each Product for the
second and each subsequent Indication developed for the applicable Product. The
development event payments under this Section 9.4(b) shall be paid for the
second and each subsequent Indication on a Product-by-Product basis as follows:

 

Development Event    Event Payment in [***] CHF [***]    [***] [***]    [***]
[***]    [***] [***]    [***] [***]    [***]

Total

   [***]

 

***Certain Confidential Information Omitted

 

16



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

(c) Development Event Payments for the territory of Japan

In addition to payments due under paragraph (a) and (b) above, River Vision
shall pay up to a total of CHF [***] (CHF [***]) in relation to the achievements
of events with respect to each Product for the first Indication developed for
the applicable Product. The development event payments under this Section 9.4(c)
shall be paid for the first Indication on a Product-by-Product basis as follows:

 

Development Event    Event Payment in [***] CHF [***]    [***] [***]    [***]

Total

   [***]

Each of the foregoing payments shall be paid no more than once for each Product.

In addition to payments due under paragraphs (a) and (b) above, River Vision
shall pay up to a total of CHF [***] (CHF [***]) per Indication in relation to
the achievements of events with respect to each Product for the second and each
subsequent Indication developed for the applicable Product. The development
event payments under this Section 9.4(c) shall be paid for the second and each
subsequent Indication on a Product-by-Product basis as follows:

 

Development Event    Event Payment in [***] CHF [***]    [***] [***]    [***]

Total

   [***]

If Chugai terminates the Chugai Agreement [***], and Japan is within the
Territory under this Agreement, then all applicable payments under this
Section 9.4(c) shall be due.

(d) Development Event Payments for the second Product and each subsequent
Product

For the second Product and each subsequent Product, the development event
payments payable to Roche under Sections 9.4(a), 9.4(b) and 9.4(c) shall be
reduced by [***]%.

 

***Certain Confidential Information Omitted

 

17



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

9.5 Sales Based Events

River Vision shall pay to Roche up to a total of CHF [***] (CHF [***]) based on
aggregate Calendar Year Net Sales of a Product in the Territory:

 

Net Sales Threshold   Payment [***] CHF Total Calendar Year Net Sales in the
Territory of a Product exceed CHF [***] CHF   [***] Total Calendar Year Net
Sales in the Territory of a Product exceed CHF [***] CHF   [***] Total Calendar
Year Net Sales in the Territory of a Product exceed CHF [***] CHF   [***]

TOTAL

  [***]

Each of the sales based event payments shall be paid no more than once, at first
occurrence of the event for the Product in the Territory first reaching the
respective Net Sales Threshold, irrespective of whether or not the previous
sales based event payment was triggered by the same or by a different Product,
and shall be non-refundable and non-creditable.

9.6 Royalties.

Royalties shall be payable by River Vision on Net Sales of Products on a
Product-by-Product and country-by-country basis until the expiry of the Royalty
Term. Thereafter, the licenses set forth in Section 2 shall be fully paid up and
royalty-free for a Product in a country.

The following royalty rates shall apply to the respective tiers of aggregate
Calendar Year Net Sales of a Product in the Territory, on an incremental basis,
as follows:

 

Tier of Calendar Year

Net Sales in million CHF

  Percent (%) of Net Sales

[***]

  9

[***]

  [***]

[***]

  12

For example, if Net Sales of a Product in the Territory, for a given Calendar
Year, are CHF [***], then the royalty rate applicable on such Net Sales of such
Product for that year shall be calculated as follows:

[***].

9.7 Credit of Royalty Payments

River Vision may credit [***] of the royalties payable to Genentech under the
Cabilly License Agreement against the royalties payable to Roche under
Section 9.6.

9.8 Third Party Payments

Roche shall be responsible at its sole expense for making any payments under the
[***] Agreement, the [***] Agreement and the [***] Agreement.

 

***Certain Confidential Information Omitted

 

18



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

River Vision shall be responsible for and pay or have paid any consideration
owed to any Third Party in relation to Third Party intellectual property rights,
except with respect to any payments owed under the [***] Agreement, the [***]
Agreement and the [***] Agreement in accordance with the terms of such
agreements. Such Third Party payments shall not be deductable against the
amounts payable under this Agreement or refundable under this Agreement. [***].

10. GENERAL PAYMENT PROVISIONS

10.1 Accounting and reporting

(a) Timing of Payments.

(i) All payments made under Section 9.4 shall be non-refundable and
non-creditable. River Vision shall inform Roche by written notice within [***]
days after the occurrence of the respective event and the respective payment
shall be made within [***] days after the occurrence of the respective event.

(ii) River Vision shall calculate royalties on Net Sales quarterly as of
March 31, June 30, September 30 and December 31 (each being the last day of an
“Accounting Period”) and shall pay royalties on Net Sales within the [***] days
after the end of each Accounting Period in which such Net Sales occur.

(b) Late Payment. Any payment under this Agreement that is not paid on or before
the date such payment is due shall bear interest, to the extent permitted by
applicable law, at [***] percentage points above the average one-month Euro
Interbank Offered Rate (EURIBOR), as reported by Reuters from time to time,
calculated on the number of days such payment is overdue.

(c) Currency of Payment. Royalties on Net Sales shall be paid by River Vision in
Swiss Francs.

(d) Currency Conversion. When calculating the Sales for countries other than
Switzerland, River Vision shall convert the amount of such sales in currencies
other than Swiss Francs into Swiss Francs using for internal foreign currency
translation River Vision’s then current standard practices actually used on a
consistent basis in preparing its audited financial statements.

10.2 Reporting. With each payment River Vision shall provide Roche in writing
for the relevant Calendar Quarter on a Product-by-Product basis the following
information:

a) Gross Sales on a country-by-country basis in local currencies;

b) Net Sales on a country-by-country basis in local currencies;

c) Net Sales on a country-by-country basis in Swiss Francs;

d) Total Net Sales in the Territory in Swiss Francs;

e) Total royalty payable in Swiss Francs; and

f) Exchange rates used for the conversion to Swiss Francs made under
Section 10.1(d) and Section 10.2(c).

 

***Certain Confidential Information Omitted

 

19



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

10.3 Taxes

Roche shall pay all sales, turnover, income, revenue, value added, and other
taxes levied on account of any payments accruing or made to Roche under this
Agreement.

If provision is made in law or regulation of any country for withholding of
taxes of any type, levies or other charges with respect to any royalty or other
amounts payable under this Agreement to Roche, then River Vision shall promptly
pay such tax, levy or charge for and on behalf of Roche to the proper
governmental authority, and shall promptly furnish Roche with receipt of
payment. River Vision shall be entitled to deduct any such tax, levy or charge
actually paid from royalty or other payment due to Roche or be promptly
reimbursed by Roche if no further payments are due to Roche. Each party agrees
to reasonably assist the other party in claiming exemption from such deductions
or withholdings under double taxation or similar agreement or treaty from time
to time in force and in minimizing the amount required to be so withheld or
deducted.

10.4 Auditing

(a) Roche’s Right to Audit

River Vision shall keep, and shall require its Affiliates and Partners to keep,
full, true and accurate books of account containing all particulars that may be
necessary for the purpose of calculating all royalties payable under this
Agreement. Such books of accounts shall be kept at their principal place of
business. At the expense of Roche, Roche has the right to engage Roche’s then
current worldwide independent public accountant to perform, on behalf of Roche
an audit of such books and records of River Vision and its Affiliates and
Partners, that are deemed necessary by the public accountant to report on Net
Sales of Product for the period or periods requested by Roche and the
correctness of any report or payments made under this Agreement.

Upon timely request and at least [***] working days’ prior written notice from
Roche, such audit shall be conducted in the countries specifically requested by
Roche, during regular business hours in such a manner as to not unnecessarily
interfere with River Vision’s normal business activities, and shall be limited
to results in the [***] calendar years prior to audit notification.

Such audit shall not be performed more frequently than once per Calendar Year
nor more frequently than once with respect to records covering any specific
period of time.

All information, data documents and abstracts herein referred to shall be used
only for the purpose of verifying royalty statements, shall be treated as River
Vision Confidential Information subject to the obligations of this Agreement and
need neither be retained more than [***] year after completion of an audit
hereof, if an audit has been requested; nor more than [***] years from the end
of the calendar year to which each shall pertain; nor more than [***] year after
the date of termination of this Agreement.

(b) Sharing of draft reports. The auditors shall share all draft reports with
Roche and River Vision before the final document is issued; the auditors shall
not interpret the agreement. The final report shall be shared by Roche and River
Vision.

 

***Certain Confidential Information Omitted

 

20



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

(c) Over-or Underpayment. If the audit is undisputed and reveals an overpayment,
Roche shall reimburse River Vision for the amount of the overpayment within
[***] days. If the audit is undisputed and reveals an underpayment, River Vision
shall make up such underpayment with the next royalty payment or, if no further
royalty payments are owed to Roche, River Vision shall reimburse Roche for the
amount of the underpayment within [***] days. River Vision shall pay for the
out-of-pocket audit costs if the underpayment of River Vision exceeds [***]% of
the aggregate amount of royalty payments owed with regard to the royalty
statements subject of the audit. Section 10.1(b) shall apply to this
Section 10.4(c), interest to run from the date such audit is reported to the
parties.

(d) Duration of Audit Rights. The failure of Roche to request verification of
any royalty calculation within the period during which corresponding records
must be maintained under this Section 10.4 will be deemed to be acceptance of
the royalty payments and reports.

11. INTELLECTUAL PROPERTY

11.1 Ownership of Patent Rights. River Vision shall own all River Vision
Inventions, Roche shall own all Roche Inventions, and River Vision and Roche
shall jointly own all Joint Inventions. River Vision and Roche each shall
require all of its employees, agents and consultants to assign all inventions
related to Products made by them to Roche and River Vision, as the case may be.
The determination of inventorship for Inventions worldwide shall be in
accordance with US inventorship laws.

11.2 Patent prosecution and maintenance. Roche shall have the first right (but
not the obligation) to prepare, file, prosecute and maintain all Roche Patents
at Roche’s sole expense. River Vision shall have the first right (but not the
obligation) to prepare, file, prosecute and maintain all River Vision Patents at
River Vision’s sole expense. The party responsible for the filing, prosecution
and maintenance of any Roche Patents or River Vision Patents (the “Responsible
Party”) shall provide the other party with a reasonable opportunity to review
drafts of proposed patent applications with respect to Patents owned solely by
the Responsible Party that claim the manufacture, use or sale of Compound or
Product being developed or commercialized by either party, if appropriate,
depending on the contents of the submission. The Responsible Party shall
consider in good faith the requests and suggestions of the other party with
respect to the content and strategies for such patent applications. For clarity,
Roche is not obliged to and River Vision has no right request Roche to prepare,
file, prosecute and maintain general claims of the Roche Patents going beyond
the Compound and/or Product or any other IGF-1 R antibody. Notwithstanding
anything in this Section 11 to the contrary, Roche’s rights with respect to
River Vision Patents for prosecution, defense, enforcement and otherwise under
this Section 11 will extend only to Compound and/or Product in the Field, and
further Roche will not seek to enforce any River Vision Patents without the
consent of River Vision.

11.3 Assignment of Patents. If Roche is no longer interested in prosecuting or
maintaining any of the Roche Patents, then Roche shall notify River Vision
thereof and Roche shall assign such Roche Patents to River Vision (or license on
an exclusive basis all claim scope to River Vision if any such assignment is not
possible under applicable patent law), provided that River Vision shall bear the
costs for such assignments and for all future costs. All Patent Rights so
assigned from Roche to River Vision shall remain Roche Patents as defined in
this Agreement. If River Vision is no longer interested inprosecuting or
maintaining any of the River Vision Patents, then River Vision shall notify
Roche thereof by at least [***] days prior written notice.

 

***Certain Confidential Information Omitted

 

21



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

11.4 Prosecution of Joint Patent Rights. River Vision shall be the Responsible
Party for preparing, filing, prosecuting or maintaining Joint Patents, with the
parties’ sharing equally the expense thereof. River Vision shall not discontinue
prosecution or maintenance of Joint Patents without at least [***] days prior
written notice to Roche. If River Vision decides to discontinue prosecution or
maintenance of any Joint Patents, Roche shall have the option to continue to
prosecute or maintain such Joint Patents, at Roche’s sole expense.

11.5 Cooperation of the Parties. Each party agrees to cooperate in the
preparation, filing and prosecution of any Patents under this Agreement and in
the obtaining of any patent extensions, supplementary protection certificates
and the like with respect to any such Patent. Such cooperation includes, but is
not limited to: (a) executing all papers and instruments, or requiring its
employees, agents or consultants, to execute such papers and instruments and to
enable the Responsible Party to apply for and to prosecute and maintain patent
applications in any country; and (b) promptly informing the Responsible Party of
any matters coming to such party’s attention that may affect the preparation,
filing, prosecution or maintenance of any such patent applications; and (c) the
Responsible Party regularly update the other party on the status of all Patents,
including any dates for action required or due dates for payments. River Vision
shall have the right using a form mutually agreed to by the parties to record
its exclusive license under the Roche Patents in countries in the Territory.

11.6 Infringement by Third Parties.

(a) Infringement. Each party shall promptly provide written notice to the other
party during the Term of any known infringement or suspected infringement by a
Third Party of any Roche Patents, River Vision Patents (if any) or Joint Patents
(if any), or of any invalidity or unenforceability assertion or challenge to any
such patents, or of any unauthorized use or misappropriation of Roche Know-How,
and shall provide the other party with all evidence in its possession supporting
such infringement, assertion or challenge or unauthorized use or
misappropriation. For clarity, any challenge amounting to a reexamination,
interference or opposition will be addressed by Sections 11.2 through 11.5.

(b) Defense and Enforcement. Within a period of [***] days after either party
provides or receives such written notice with respect to its Patents (“Decision
Period”), the party that has the first right to enforce any such Patents as set
forth on Schedule 11.6(b) (the “First Party”) that are allegedly infringed, in
its sole discretion, shall decide whether or not to initiate a suit or take
other appropriate action with respect to any allegedly infringing activities in
the Field (including without limitation defending any assertion or challenge)
and shall notify the other party in writing of its decision in writing (“Suit
Notice”).

If the First Party for its Patents are allegedly infringed decides to bring a
suit or take action with respect to any allegedly infringing activities in the
Field and provides a respective Suit Notice, then such party may immediately
commence such suit or take such action. If such party (i) does not in writing
advise the other party within the Decision Period that it will commence suit or
take action, or (ii) fails to commence suit or take action within a reasonable
time after providing Suit Notice, then the other party shall thereafter have the
right to commence suit or take action with respect to any allegedly infringing
activities in the Field and shall provide written notice to the party whose
Patents are allegedly infringed of any such suit commenced or action taken by
the other party.

 

***Certain Confidential Information Omitted

 

22



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

Upon written request, the party bringing suit or taking action (‘Initiating
Party’) shall keep the other party informed of the status of any such suit or
action and shall provide the other party with copies of all substantive
documents and communications filed in such suit or action. The Initiating Party
shall have the sole and exclusive right to control any such suit or action,
including but not limited to selecting counsel for any such suit or action. If
each of the parties elects to be an Initiating Party with respect to the same
allegedly infringing activities within the Field, then the parties shall meet
and agree on how to manage the resulting suits and actions (including with
respect to the process set forth in Section 11.7). If River Vision is the
Initiating Party with respect to the Compound Patent, upon Roche request, River
Vision and Roche shall jointly agree in good faith on the strategy on how to
bring suit or take action with respect to such Compound Patent, such discussions
to be held in good faith, and failure to agree shall not jeopardize timing
regarding any such suit or action.

The Initiating Party shall, except as provided below, pay all expenses of the
suit or action, including, without limitation, the Initiating Party’s attorneys’
fees, damages and court costs.

If the Initiating Party believes it reasonably necessary, upon written request
the other party shall join as a party to the suit or action, but shall be under
no obligation to participate, except to the extent that such participation is
required as the result of its being a named party to the suit or action.
Alternatively, at the Initiating Party’s request, the other party will bring the
suit or action in the other party’s name, if the Initiating Party reasonably
believes that the Initiating Party does not have standing to bring the suit or
action, and in such event, the Initiating Party will still control the suit or
action as provided above. At the Initiating Party’s written request, the other
party shall offer reasonable assistance to the Initiating Party in connection
therewith at no charge to the Initiating Party except for reimbursement of
reasonable out-of-pocket expenses incurred by the other party in rendering such
assistance. The other party shall have the right to participate and be
represented in any such suit or action by its own counsel at its own expense.

The Initiating Party shall not settle, agree to a consent judgment or otherwise
voluntarily dispose of the suit or action without the written consent of the
other party, which consent shall not be unreasonably withheld or delayed;
provided that if River Vision is the Initiating Party, any such consent from
Roche is not required if River Vision grants a permitted sub-license under
Sections 2.5 and 3.

Except as otherwise agreed by the parties in connection with a cost-sharing
arrangement, any recovery realized as a result of litigation described in this
Section 11.6 (whether by way of settlement or otherwise) will be first allocated
to reimbursement of unreimbursed legal fees and expenses incurred by the
Initiating Party(ies), then toward reimbursement of any unreimbursed legal fees
and expenses of the other party if not an Initiating Party, and then the
remainder will be shared between the parties by allocating (i) [***]% to River
Vision and [***] to Roche for those Patents infringed where River Vision is the
Initiating Party, (ii) [***]% to Roche and [***] to Roche for those Patents
infringed where Roche is the Initiating Party, and (iii) if there are Patents
infringed for which River Vision is the Initiating Party for one or more of
those Patents and Roche is the Initiating Party for one or more of those
Patents, [***].

 

***Certain Confidential Information Omitted

 

23



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

(c) Exclusion. For clarity, this Section 11.6 shall not apply to the [***]
Agreement, the [***] Agreement and the [***] Agreement.

11.7 Hatch-Waxman. Notwithstanding anything herein to the contrary, should a
party receive a certification for a Product pursuant to the Drug Price
Competition and Patent Term Restoration Act of 1984 (Public Law 98-417, known as
the Hatch-Waxman Act), as amended, or its equivalent in a country other than the
US, then such party shall immediately provide the other party with a copy of
such certification. The First Party for any such Patent shall have [***] days
from date on which it receives or provides a copy of such certification to
provide written notice to the other party (“H-W Suit Notice”) whether the First
Party will bring suit at its expense within a [***] day period from the date of
such certification. Should such [***] day period expire without the First Party
bringing suit or providing such H-W Suit Notice, then the other party shall be
free to immediately bring suit with respect to such Patent as the Initiating
Party.

11.8 Biosimilar or interchangeable biological products. Notwithstanding anything
herein to the contrary, within [***] years after the approval of a Product which
has been licensed in the US as a biological product under 42 USC 262(a), and as
may be needed from time to time thereafter, the parties shall consult as to
potential strategies with respect to unexpired US Patent Rights which cover the
Product; such consultation shall occur at least [***] days before such [***]
anniversary. Specifically, in anticipation of a receipt by the Product’s
reference product sponsor (“Reference Product Sponsor”) of a biosimilar or
interchangeable product application pursuant to the Biologics Price Competition
and Innovation Act of 2009 (Public Law 111-148), the parties will discuss the
Reference Product Sponsor’s likely course of action with regard to each such US
Patent Right in the procedural steps set forth under 42 USC §262(l), including a
general plan for timely communication between the parties in light of the
statutory response deadlines.

11.9 Patent Term Extensions. The parties shall use Commercially Reasonable
Efforts to obtain all available patent term extensions, adjustments or
restorations, or supplementary protection certificates (“SPCs”, and together
with patent term extensions, adjustments and restorations, “Patent Term
Extensions”). Roche shall execute such authorizations and other documents and
take such other actions as may be reasonably requested by River Vision to obtain
such Patent Term Extensions, including without limitation designating River
Vision as its agent for such purpose as provided in 35 U.S.C. Section 156. All
filings for such Patent Term Extensions shall be made by Roche; provided, that
in the event that Roche elects not to file for a Patent Term Extension,
Roche shall (a) promptly inform River Vision of its intention not to file and
(b) grant the right to file for such Patent Term Extension to River Vision as
its agent, such acts to occur well in advance of any deadlines for applying for
any such Patent Term Extensions for River Vision to act thereupon. Each party
shall execute such authorizations and other documents and take such other
actions as may be reasonably requested by the other party to obtain such
extensions. The parties shall cooperate with each other in gaining patent term
restorations, extensions and/or SPCs wherever applicable to such Roche Patents.

 

***Certain Confidential Information Omitted

 

24



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

12. TRADEMARKS AND LABELING

River Vision shall own all trademarks used on or in connection with Product in
the Territory, and shall, at its sole cost, be responsible for procurement,
maintenance, enforcement and defense of all trademarks used on or in connection
with Product in the Territory.

If requested by Roche and to the extent permitted by applicable law, all
packaging and labeling shall display that the Product has been “licensed from
Roche”.

13. REPRESENTATIONS AND WARRANTIES

13.1 Mutual representations and warranties. Each party represents and warrants
to the other that, as of the Effective Date: (a) it is duly organized and
validly existing under the laws of its jurisdiction of incorporation or
formation, and has full corporate or other power and authority to enter into
this Agreement and to carry out the provisions hereof; (b) it is duly authorized
to execute and deliver this Agreement and to perform its obligations hereunder,
and the person or persons executing this Agreement on its behalf has been duly
authorized to do so by all requisite corporate or partnership action; and
(c) this Agreement is legally binding upon it, enforceable in accordance with
its terms, and does not conflict with any agreement, instrument or
understanding, oral or written, to which it is a party or by which it may be
bound, nor violate any material law or regulation of any court, governmental
body or administrative or other agency having jurisdiction over it.

13.2 Roche representations and warranties. Roche represents and warrants to
River Vision that, as of the Effective Date: (a) Roche has not received written
notice from any Third Party claiming that the manufacture, use or sale of
Compound or Product infringes any Patent of any Third Party; (b) Roche is not
aware of any Patent that would be infringed by Compound in the Field in the
Territory by River Vision; (c) Roche is not a party to any legal action, suit or
proceeding relating to Compound or Product; (d) Roche has the full right, power
and authority to grant all of the right, title and interest in the licenses,
sub-licenses and other rights granted to River Vision under this Agreement;
(e) the Roche Patents constitute all of the Patents owned or in-licensed by
Roche or any of its Affiliates that are necessary to develop, commercialize,
make, use, sell, offer for sale, and import Compound or Product (other than as
disclosed by Roche to River Vision before the Effective Date); (f) Roche has
Control of all the Roche Patents; and (g) the [***] Agreement, the [***] License
Agreement and the [***] License Agreement are in full force and effect.

13.3 Limitations. Except as provided in Section 13.2, Roche makes no
representation or warranty that all intellectual property rights necessary for
River Vision to make, have made, use, sell, offer for sale and import the
Compound or the Product in the Territory have been granted to River Vision under
Section 2. Roche did not perform an exhaustive and final search for Third Party
patents or an evaluation thereof for Compound and technologies relevant under
this Agreement. Roche will not keep River Vision updated about further searches
or analyses of Third Party patents nor will it keep River Vision updated about
any further developments of any Third Party rights or steps taken or intended to
be taken by Roche with regard to such Third Party rights.

 

***Certain Confidential Information Omitted

 

25



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

13.4 Disclaimer. Except as expressly set forth herein and elsewhere in this
Agreement, THE INTELLECTUAL PROPERTY RIGHTS PROVIDED BY EACH PARTY HEREUNDER ARE
PROVIDED “AS IS” AND EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF
ANY KIND, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF
DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE OF
DEALING, USAGE OR TRADE PRACTICES.

13.5 Debarment. River Vision represents and warrants that it has never been
debarred under 21 U.S.C. §335a, disqualified under 21 C.F.R. §312.70 or
§812.119, sanctioned by a Federal Health Care Program (as defined in 42 U.S.C
§1320 a-7b(f)), including without limitation the federal Medicare or a state
Medicaid program, or debarred, suspended, excluded or otherwise declared
ineligible from any other similar Federal or state agency or program. In the
event River Vision receives notice of debarment, suspension, sanction,
exclusion, ineligibility or disqualification under the above-referenced
statutes, River Vision shall immediately notify Roche in writing and Roche shall
have the right, but not the obligation, to terminate this Agreement, effective,
at Roche’s option, immediately or at a specified future date, with the
consequences set forth in Section 15.4(a).

14. CONFIDENTIALITY; PUBLICATION

14.1 Non-Use and Non-Disclosure. During the Term of this Agreement and for [***]
years thereafter, a Receiving Party shall (i) treat Confidential Information
provided by Disclosing Party as it would treat its own information of a similar
nature, (ii) take all reasonable precautions not to disclose such Confidential
Information to Third Parties, without the Disclosing Party’s prior written
consent, and (iii) not use such Confidential Information other than for
fulfilling its obligations under this Agreement. For the purposes of this
Section 14, Roche Know-How shall be considered Confidential Information of both
parties.

14.2 Authorized disclosure. Each party may disclose Confidential Information of
the other party as expressly permitted by this Agreement or if and to the extent
such disclosure is reasonably necessary in the following instances:

(a) filing or prosecuting Patents as permitted by this Agreement;

(b) prosecuting or defending litigation as permitted by this Agreement;

(c) complying with applicable court orders or governmental regulations; and

(d) disclosure to (i) Affiliates, (ii) for River Vision, NRM and potential or
actual subcontractors, Partners, assignees and Change of Control counterparties,
(iii) Third Parties in connection with due diligence or similar investigations
by such Third Parties, and (iv) disclosure to potential Third Party investors or
financial institutions or advisors (including, without limitation, for River
Vision, on behalf of NRM), provided, in each case, that any such Third Party
agrees to be bound by obligations of confidentiality and non-use, such
obligations of confidentiality to contain a confidentiality period of at least
[***] years or [***] but not less than [***] years.

 

***Certain Confidential Information Omitted

 

26



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

Notwithstanding the foregoing, in the event a party is required to make a
disclosure of the other party’s Confidential Information pursuant to Sections
14.2(b) or 14.2(c), it will, except where impracticable, give reasonable advance
notice to the other party of such disclosure and use efforts to secure
confidential treatment of such information at least as diligently as such party
would use to protect its own confidential information, but in no event less than
reasonable efforts. In any event, the parties agree to take all reasonable
action to avoid disclosure of Confidential Information hereunder. The parties
will consult with each other on the provisions of this Agreement to be redacted
in any filings made by the parties with the Securities and Exchange Commission
(or any other relevant agency or body related to a regulated stock exchange) or
as otherwise required by law.

14.3 Publications. River Vision shall have the right to publish any papers
regarding results and other information regarding Compound and/or Product,
including oral presentations and abstracts. River Vision shall provide Roche
with a copy of any proposed papers at least [*** days prior to submission for
publication so as to provide Roche with an opportunity to review drafts of the
proposed papers. River Vision shall consider in good faith the requests and
suggestions of Roche.

Roche shall have the right to publish (i) the results of past and ongoing
studies and (ii) any particular work that must be disclosed by law. Roche shall
provide River Vision with a copy of any proposed papers at least [***] days
prior to submission for publication so as to provide River Vision with an
opportunity to review drafts of the proposed papers. Roche shall consider in
good faith the requests and suggestions of River Vision.

14.4 Use of name or trademarks. Neither party shall use the other party’s or its
Affiliates’ names, with respect to Roche including but not limited to the
compound code name “[***]”,”[***]” or “[***]”, or trademarks for publicity or
advertising purposes, except with the prior written consent of the other party.

14.5 Publicity. It is understood that the parties intend to issue a joint press
release announcing the execution of this Agreement at a mutually agreed upon
time (the “Initial Press Release”). Thereafter both parties may desire or be
required to issue subsequent press releases relating to the Agreement or
activities hereunder. The parties agree to consult with each other reasonably
and in good faith with respect to the text and timing of such subsequent press
releases prior to the issuance thereof, provided that a party may not
unreasonably withhold or delay consent to such subsequent releases, and that
either party may issue such subsequent press releases as it determines, based on
advice of counsel, are reasonably necessary to comply with laws or regulations
or for appropriate market disclosure. In addition, following the Initial Press
Release announcing this Agreement, either party shall be free to disclose,
without the other party’s prior written consent, the existence of this
Agreement, the fact that River Vision has taken a license from Roche to the
Compound and Product for development and commercialization in the Field, and
those terms of the Agreement which have already been publicly disclosed in
accordance herewith.

15. TERM

15.1 Term. The term of this Agreement shall commence on the Effective Date and,
unless earlier terminated pursuant to Section 15.2, continue until the
expiration of the Royalty Term (the “Term”).

 

***Certain Confidential Information Omitted

 

27



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

15.2 Termination. Subject to Section 15.4:

(a) Breach. A party (“Non-Breaching Party”) shall have the right to
terminate this Agreement in its entirety in the event the other party
(“Breaching Party”) is in breach of any of its obligations under this Agreement.
The non-Breaching Party shall provide written notice to the Breaching Party,
which notice shall identify the breach. The Breaching Party shall have a period
of ninety (90) days after such written notice is provided to cure such breach
(“Peremptory Notice Period”). If such breach is not cured within the Peremptory
Notice Period, this Agreement shall effectively terminate, unless there exists a
bona fide dispute as to whether such breach occurred or such breach has been
cured, whereupon such Peremptory Notice Period shall be tolled and shall not
expire until such dispute is settled pursuant to Section 17, whereupon
thereafter the Breaching Party may attempt to cure such breach if in the wrong.
Non-payment by River Vision is considered a breach under this Agreement.

(b) Insolvency. A party shall have the right to terminate this Agreement, if the
other party incurs an Insolvency Event; provided, however, in the case of any
involuntary bankruptcy proceeding, such right to terminate shall only become
effective if the party that incurs the Insolvency Event consents to the
involuntary bankruptcy or such proceeding is not dismissed within ninety
(90) days after the filing thereof.

(c) Challenging the Roche Patent Rights. If River Vision is challenging the
validity of the Roche Patent Rights, then Roche shall have the right to
terminate this Agreement in its entirety with immediate effect. Section 15.4(a)
shall apply mutatis mutandis.

15.3 Termination by River Vision without a Cause. If River Vision wishes to
terminate the Agreement, River Vision shall notify Roche in writing and Roche
and River Vision shall discuss in good faith methods to avoid such termination.
If however, the Parties cannot agree on a method to avoid such termination
within thirty (30) days of such notice, and River Vision continues to wish to
terminate this Agreement, then the following shall apply: River Vision shall
have the right to terminate this Agreement in its entirety within six (6) months
of such notice before First Commercial Sale of the Product or within nine
(9) months of such notice after the First Commercial Sale of the Product. The
effective date of termination under this Section 15.3 shall be the date six
(6) months (or nine (9) months as the case may be) after River Vision provides
such notice to Roche.

15.4 Consequences of Breach and Termination

(a) Breach by River Vision

(i) Both parties shall discuss in good faith and shall attempt to agree on the
extent of damages caused by River Vision’s breach of its obligations under this
Agreement, and appropriate compensation for damages as may be applicable. Roche
shall retain all its remedies as against River Vision in addition to those
provided in this Agreement (including, without limitation, when clause
(ii) below applies). Notwithstanding anything in this Section 15 to the
contrary, if River Vision disputes the breach as specified in Section 15.2(a)
and/or any remedy therefor, then in lieu of any of the remedies specified below
in clause (ii) of this Section 15.4(a), the parties agree to have the ICC under
Section 17 determine (1) whether any breach has occurred (and if any such breach
is found to have occurred, subject to the subsequent cure period provided in
Section 15.2(a)) and (2) an appropriate remedy in proportion to any such uncured
breach. For clarity, Roche shall not be required to seek, before the ICC or
otherwise, to terminate this Agreement upon any breach by River Vision.

 

 

28



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

(ii) If River Vision elects not to dispute the alleged breach and/or the remedy
therefor as provided in clause (i) above, then the following shall apply:

(a) Roche shall notify River Vision its decision on whether or not it shall
terminate this Agreement within ninety (90) days after the expiration of the
Peremptory Notice Period. Such notice shall contain the information to which
extent Roche wishes to continue the development and commercialization of the
Compound and/or Product.

(b) Upon any termination by Roche for breach by River Vision, all rights and
licenses granted by Roche to River Vision under this Agreement shall also
terminate on the effective date of termination. River Vision shall, upon Roche’s
written request, to the extent River Vision has the right to do so, assign and
transfer to Roche, [***] all regulatory filings and approvals, Product specific-
trademarks, and all data, including clinical data, samples, materials and
information, in River Vision’s possession and Control related to Product
necessary for the development and commercialization of the Product. Upon request
of Roche, River Vision shall assign clinical trial agreements to the extent
permitted.

(c) Roche shall, upon such transfer, have the right to disclose such filings,
approvals and data to (i) governmental agencies to the extent required or
desirable to secure government approval for the development, manufacturing or
sale of Product, (ii) Third Parties acting on behalf of Roche, its Affiliates or
licensees, to the extent reasonably necessary solely for the development,
manufacture, or sale of Product, and (iii) Third Parties to the extent
reasonably necessary to market Product.

(d) Roche shall have [***] solely for Roche, its Affiliates or licensees to
develop, manufacture and have manufactured, use offer to sell, sell, promote,
export and import the applicable Products in the Territory. Upon request of
Roche, any license agreements between River Vision and a Third Party relating to
Product shall be either assigned to Roche, or if this is not possible,
sub-licensed to Roche to the extent permitted under the then prevailing
conditions.

(b) Breach by Roche

(i) Both parties shall discuss in good faith and shall attempt to agree on the
extent of damages caused by Roche’s breach of its obligations under this
Agreement, and appropriate compensation for damages as may be applicable. River
Vision shall retain all its remedies as against Roche in addition to those
provided in this Agreement (including, without limitation, when clause
(ii) below applies). Notwithstanding anything in this Section 15 to the
contrary, if Roche disputes the breach as specified in Section 15.2(a) and/or
any remedy therefor, then in lieu of any of the remedies specified below in
clause (ii) of this Section 15.4(b), the parties agree to have the ICC under
Section 17 determine (1) whether any breach has occurred (and if any such breach
is found to have occurred, subject to the subsequent cure period provided in
Section 15.2(a)) and (2) an appropriate remedy in proportion to any such uncured
breach. For clarity, River Vision shall not be required to seek, before the ICC
or otherwise, to terminate this Agreement upon any breach by Roche.

 

***Certain Confidential Information Omitted

 

29



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

(ii) If Roche elects not to dispute the alleged breach or the remedy therefor as
provided in clause (i) above, then the following shall apply:

(a) Upon any breach by Roche for which River Vision has the right to terminate
this Agreement under Section 15.2, River Vision shall have the right to
terminate this Agreement in accordance with Section 15.2, with the consequences
set forth in Section 15.4(c). If River Vision does not practice its
aforementioned right to terminate, then River Vision may retain the rights and
licenses granted by Roche under this Agreement after the expiration of the
Peremptory Notice Period and this Agreement shall not terminate but rather shall
continue in full force and effect. River Vision shall notify Roche its decision
on whether or not it shall terminate this Agreement within ninety (90) days
after the expiration of the Peremptory Notice Period.

(c) Termination by River Vision without Cause

(i) Roche shall inform River Vision within thirty (30) days after the notice of
termination under this Section 15.4(c) whether or not and to which extent Roche
wishes to continue the development and commercialization of the Compound and/or
Product.

(ii) Upon any termination by River Vision under this Section 15.4(c), all rights
and licenses granted by Roche to River Vision under this Agreement shall
terminate in their entirety.

(iii) River Vision shall, upon Roche’s written request, to the extent it has the
right to do so, assign to Roche, [***] all Product regulatory filings and
approvals and Product-specific trademarks (including but not limited to data,
including clinical data, samples, materials and information) in River Vision’s
possession and Control. If requested by Roche, River Vision shall assign
clinical trial agreements to the extent permitted.

Roche shall have [***] solely for Roche, its Affiliates or licensees to develop,
have developed, commercialize, have commercialized, make, have made, use, have
used, sell, have sold, offer for sale, have offered for sale, import and have
imported the applicable Products in the Territory.

Roche shall, upon such transfer, have the right to disclose such filings,
approvals and data to (i) governmental agencies to the extent required or
desirable to secure government approval for the development, manufacture or sale
of Product; (ii) Third Parties acting on behalf of Roche, its Affiliates or
licensees, to the extent reasonably necessary solely for the development,
manufacture, or sale of Product, or (iii) Third Parties to the extent reasonably
necessary to market Product.

Upon request of Roche, any agreements between River Vision and a Third Party
relating to Product shall be either assigned to Roche, or if this is not
possible, sub-licensed to Roche to the extent permitted under the then
prevailing conditions.

15.5 Other Obligations

(a) Obligations Related to Ongoing Activities

(i) From the date of notice of termination until the effective date of
termination, this Agreement shall remain in full force and effect

(ii) If Roche has provided notice to River Vision pursuant to Section 15.4(c)(i)
that it does not wish to continue the development and commercialization of the
Compound and/or Product, then River Vision (A) has the right to cancel all
ongoing obligations and (B) shall complete all non-cancellable obligations at
its own expense.

 

***Certain Confidential Information Omitted

 

30



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

(iii) If Roche has provided notice to River Vision pursuant to Section 15.4(c)
that Roche wishes to continue the development and/or commercialization of the
Compound and/or Product, then, at Roche’s request, River Vision shall [***]
continue non-clinical activities ongoing as of the date of notice of termination
(for clarity, the treatment of clinical trials is addressed below).

(iv) If Roche has provided notice to River Vision pursuant to Section 15.4(c)
that Roche wishes to continue the development and/or commercialization of the
Product, then, upon the request of Roche, River Vision shall complete [***], any
clinical studies related to the Product that are being conducted under its IND
(or equivalent) for the Product and are ongoing as of the notice of termination;
provided, however, that Roche agrees [***] in completing such clinical studies
and provided further that each of River Vision and Roche in their respective
reasonable judgment has concluded that completing any such clinical studies does
not present a unreasonable risk to patient safety.

(v) In any case, after the effective date of termination, River Vision shall not
have any obligation to perform and/or complete any new activities or to make any
payments for performing or completing any new activities under this Agreement,
except as expressly stated in Section 15.5(a)(iii).

(b) Obligations Related to Manufacturing. If (i) Roche has provided notice to
River Vision that Roche wishes to continue the development and/or
commercialization of the Product, and (ii) Product is then being manufactured,
then, upon the request of Roche, River Vision shall use Commercially Reasonable
Efforts to manufacture and supply (or have manufactured or supplied, as the case
may be) Product to Roche for a period which shall not exceed [***] months from
the effective date of the termination of this Agreement at a price to be agreed
by the parties in good faith. Roche shall use Commercially Reasonable Efforts to
take over the manufacturing as soon as possible after the effective date of
termination.

(c) Royalty and Payment Obligations

Expiration or termination of this Agreement (or any provision hereof) for any
reason shall be without prejudice to any right that shall have accrued to the
benefit of a party prior to such expiration or termination, including without
limitation damages arising from any breach under this Agreement.

Termination of this Agreement by a party, for any reason, shall not release
River Vision from any obligation to pay royalties or make any payments to Roche
which are due and payable prior to the effective date of termination.
Termination of this Agreement by a party, for any reason, will release River
Vision from any obligation to pay royalties or make any payments to Roche which
would otherwise become due or payable on or after the effective date of
termination.

(d) Survival. Expiration or termination of this Agreement shall not relieve a
party from any obligation that is expressly indicated to survive such expiration
or termination. In addition to the termination consequences set forth in
Section 15.4, the following provisions shall survive termination or expiration
of this Agreement: 2.8 (Freedom-to-operate); 11. Intellectual Property; 14.
Confidentiality/Publication; 16. Indemnification, 17. Dispute Resolution,
Governing Law and Jurisdiction, and the following provisions of 18. General
Provisions: 18.2, 18.3, 18.6, 18.7, 18.8, 18.10, 18.11 and 18.12.

 

***Certain Confidential Information Omitted

 

31



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

16. INDEMNIFICATION

16.1 Roche indemnification. Roche hereby agrees to save, defend, indemnify and
hold harmless River Vision and its officers, directors, employees, consultants
and agents (“River Vision Indemnitees”) from and against any and all losses,
damages, liabilities, expenses and costs, including reasonable legal expense and
attorneys’ fees (“Indemnified Losses”), to which any such River Vision
Indemnitee may become subject as a result of any claim, demand, action or other
proceeding by any Third Party to the extent such Indemnified Losses arise out of
the breach by Roche of any obligation, representation, warranty, covenant or
agreement made by it under this Agreement, except to the extent such Indemnified
Losses result from the negligence or willful misconduct of any River Vision
Indemnitee (including without limitation any item subject to indemnification by
River Vision under Section 16.2).

16.2 River Vision indemnification. River Vision hereby agrees to save, defend,
indemnify and hold harmless Roche and its officers, directors, employees,
consultants and agents (“Roche Indemnitees”) from and against any and all
Indemnified Losses, to which any such Roche Indemnitee may become subject as a
result of any claim, demand, action or other proceeding by any Third Party to
the extent such Indemnified Losses arise out of (i) the breach by River Vision
of any representation, warranty, covenant or agreement made by it under this
Agreement, or (ii) the development, manufacture, use, handling, storage, sale or
other disposition of the Compound and/or any Product by River Vision or any of
its Affiliates or Partners (including but not limited to (1) Product liability
claims and (2) infringement of Third Party patents, other than those for this
clause (2) Patents sub-licensed to River Vision by Roche under the [***]
Agreement, the [***] Agreement or the [***] Agreement or any in-licensed Roche
Patents provided that River Vision has complied with the applicable terms of
this Agreement), except to the extent such Indemnified Losses result from the
negligence or willful misconduct of any Roche Indemnitee (including without
limitation any item subject to indemnification by Roche under Section 16.1).

16.3 Control of defense. In the event an River Vision Indemnitee or Roche
Indemnitee (as the case may be) seeks indemnification under Section 16.1 or
16.2, it shall inform the other party (the “Indemnifying Party”) of a claim as
soon as reasonably practicable after it receives notice of the claim, shall
permit the Indemnifying Party to assume direction and control of the defense of
the claim (including the right to settle the claim solely for monetary
consideration), and shall cooperate as requested (at the expense of the
Indemnifying Party) in the defense of the claim, provided that the Indemnifying
Party shall not settle any such claim without the prior written consent of any
affected Roche Indemnitee or River Vision Indemnitee (as the case may be), if
such settlement contains any admission of fault of such River Vision Indemnitee
or Roche Indemnitee (as the case may be).

 

***Certain Confidential Information Omitted

 

32



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

17. DISPUTE RESOLUTION, GOVERNING LAW AND JURISDICTION

17.1 Dispute resolution. Any dispute arising under or relating to the parties
rights and obligations under this Agreement will be referred to the Chief
Executive Officer of River Vision or his designee and the Head of Roche
Partnering of Roche with authority to resolve such dispute, for resolution. In
the event the two individuals referred to in the preceding sentence are unable
to resolve such dispute within [***] days of such dispute being referred to the
officers, then, upon the written request of either party to the other party, the
dispute shall be addressed as provided in Section 17.2.

17.2 Governing law and jurisdiction.

This Agreement shall be governed by and construed in accordance with the laws of
Switzerland, without reference to its conflict of laws principles and shall not
be governed by the United Nations Convention of International Contracts on the
Sale of Goods (the Vienna Convention).

If a dispute cannot be resolved in application of Section 17.1, then such
dispute shall be finally settled under the rules of arbitration of the
International Chamber of Commerce (“ICC”) by three arbitrators.

Each party shall nominate one arbitrator. Should the claimant fail to appoint an
arbitrator in the request for arbitration within [***] days of being requested
to do so, or if the respondent should fail to appoint an arbitrator in its
answer to the request for arbitration within [***] days of being requested to do
so, the other party shall request the ICC court to make such appointment.

The arbitrators nominated by the parties shall, within [***] days from the
appointment of the arbitrator nominated in the answer to the request for
arbitration, and after consultation with the parties, agree and appoint a third
arbitrator, who will act as a chairman of the arbitral tribunal. Should such
procedure not result in an appointment within the [***] day time limit, either
party shall be free to request the ICC court to appoint the third arbitrator.

Where there is more than one claimant and/or more than one respondent, the
multiple claimants or respondents shall jointly appoint one arbitrator. In other
respects the provisions of this Section 17.1 shall apply.

If any party-appointed arbitrator or the third arbitrator resigns or ceases to
be able to act, a replacement shall be appointed in accordance with the
arrangements provided for in this Section 17.1.

Basel, Switzerland, shall be the seat of the arbitration.

The language of the arbitration shall be English. Documents submitted in the
arbitration (the originals of which are not in English) shall be submitted
together with an English translation.

This arbitration agreement does not preclude either party seeking conservatory
or interim measures from any court of competent jurisdiction including, without
limitation, the courts having jurisdiction by reason of either party’s domicile.
Conservatory or interim measures sought by either party in any one or more
jurisdictions shall not preclude the arbitral tribunal granting conservatory or
interim measures. Conservatory or interim measures sought by either party before
the arbitral tribunal shall not preclude any court of competent jurisdiction
granting conservatory or interim measures.

In the event that any issue shall arise which is not clearly provided for in
this arbitration agreement the matter shall be resolved in accordance with the
ICC arbitration rules.

 

***Certain Confidential Information Omitted

 

33



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

18. GENERAL PROVISIONS

18.1 No implied licenses. No right or license under any Patents or Know-How is
granted or shall be granted by implication. All such rights or licenses are or
shall be granted only as expressly provided in the terms of this Agreement. Each
party hereby expressly reserves the right to practice, and to grant licenses
under, the Patents and Know-How Controlled by such party for any and all
purposes other than as expressly provided herein or for the specific purposes
for which the other party has been granted an exclusive license under this
Agreement.

18.2 Relationship between the parties. The parties’ relationship, as established
by this Agreement, is solely that of independent contractors. This Agreement
does not create any partnership, joint venture or similar business relationship
between the parties. Neither party is a legal representative of the other party
and neither party can assume or create any obligation, representation, warranty
or guarantee, express or implied, on behalf of the other party for any purpose
whatsoever.

18.3 Non-waiver. The failure of a party to insist upon strict performance of any
provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such party.

18.4 Assignment. Neither party shall have the right to assign the present
Agreement or any part thereof to any Third Party other than Affiliates without
the prior written approval of the other Party, such approval not to be
unreasonably withheld or delayed.

18.5 Change of Control. River Vision shall not have the right to undergo a
Change of Control without the prior written approval of Roche, such approval not
to be unreasonably withheld or delayed. For purposes of this Agreement, “Change
of Control” shall mean, with respect to River Vision, (i) a merger,
reorganization or consolidation involving River Vision in which the members of
River Vision, immediately prior to the merger, reorganization or consolidation,
would not, immediately after the merger, reorganization or consolidation,
beneficially own (directly or indirectly) membership interests representing in
the aggregate more than fifty percent (50%) of the combined voting power of the
entity issuing cash or securities in the merger, reorganization or consolidation
(or of its ultimate parent entity, if any), or (ii) a person or entity becomes
the beneficial owner of more than fifty percent (50%) of the voting securities
of River Vision, other than directly from River Vision; however, “Change of
Control” will not include any transaction effected for equity or debt financing
purposes pursuant to which River Vision receives cash therefor, provided River
Vision does not grant any sublicense of the rights granted to River Vision by
Roche in Section 2.1(a) as part of such transaction. For purposes of this
Section 18.4 and the last sentence of Section 2.5, River Vision shall have the
right to provide the identity of the counterparty to the proposed Partner
Agreement or Change of Control, and Roche shall indicate within [***] business
days if Roche approves such proposed transaction (and if Roche fails to reply in
such [***]-day period, then such approval will be deemed given).

 

***Certain Confidential Information Omitted

 

34



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

18.6 No Third Party beneficiaries. This Agreement is neither expressly nor
impliedly made for the benefit of any party other than those executing it.

18.7 Severability. If, for any reason, any part of this Agreement is adjudicated
invalid, unenforceable or illegal by a court of competent jurisdiction, then
such adjudication shall not, to the extent feasible, affect or impair, in whole
or in part, the validity, enforceability or legality of any remaining portions
of this Agreement. All remaining portions shall remain in full force and effect
as if the original Agreement had been executed without the invalidated,
unenforceable or illegal part.

18.8 Notices. Any notice to be given under this Agreement must be in writing and
delivered either in person, by any method of mail (postage prepaid) requiring
return receipt, or by overnight courier or facsimile confirmed thereafter by any
of the foregoing, to the party to be notified at its address(es) given below, or
at any address such party has previously designated by prior written notice to
the other. Notice shall be deemed sufficiently given for all purposes upon the
earliest of: (a) the date of actual receipt; (b) if mailed, [***] days after the
date of postmark; or (c) if delivered by overnight courier, the next business
day the overnight courier regularly makes deliveries.

If to River Vision, notices must be addressed to:

River Vision, LLC

Narrow River Management

One Rockefeller Plaza. Ste. 1204

New York, NY 10020 U.S.A.

Attention: David Madden, Principal

Facsimile: [***]

If to Roche, notices must be addressed to:

Hoffmann-La Roche Inc.

340 Kingsland Street

Nutley, NJ 07110, USA

Attention: Corporate Secretary

Facsimile: [***]

And:

F.Hoffmann-La Roche Ltd

Grenzacherstrasse 124

CH-4070 Basel

Switzerland

Attention: Legal Department

Facsimile: [***]

In the event of a change of notice address, recipient or both, a party shall
provide the other party written notice pursuant to this Section 18.8 setting
forth the new address and/or recipient, as appropriate.

 

***Certain Confidential Information Omitted

 

35



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

18.9 Force majeure. Except for the obligation to make payment when due, each
party shall be excused from liability for the failure or delay in performance of
any obligation under this Agreement by reason of any event beyond such party’s
reasonable control including but not limited to Acts of God, fire, flood,
explosion, earthquake, or other natural forces, war, civil unrest, acts of
terrorism, accident, destruction or other casualty, any lack or failure of
transportation facilities, any lack or failure of supply of raw materials, any
strike or labor disturbance, or any other event similar to those enumerated
above. Such excuse from liability shall be effective only to the extent and
duration of the event(s) causing the failure or delay in performance and
provided that the party has not caused such event(s) to occur. Notice of a
party’s failure or delay in performance due to force majeure must be given to
the other party within [***] days after its occurrence. All delivery dates under
this Agreement that have been affected by force majeure shall be tolled for the
duration of such force majeure. In no event shall any party be required to
prevent or settle any labor disturbance or dispute.

18.10 Interpretation. All references to days in this Agreement shall mean
calendar days, unless otherwise specified. This Agreement has been prepared in
the English language and the English language shall control its interpretation.
In addition, all notices required or permitted to be given hereunder, and all
written, electronic, oral or other communications between the parties regarding
this Agreement shall be in the English language. All headings in this Agreement
are for convenience only and shall not affect the meaning of any provision
hereof. “Herein,” “hereby,” “hereunder,” “hereof” and other equivalent words
refer to this Agreement as an entirety and not solely to the particular portion
of this Agreement in which any such word is used. All definitions set forth
herein shall be deemed applicable whether the words defined are used herein in
the singular or the plural. Each party has had the opportunity to consult with
counsel in connection with the review, drafting and negotiation of this
Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting party shall not apply.

18.11 Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties, their Affiliates, and their respective successors and
assigns.

18.12 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original document, and all of which, together
with this writing, shall be deemed one instrument.

[Remainder of this page intentionally left blank.]

 

***Certain Confidential Information Omitted

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this LICENSE AGREEMENT as of the
date first above written.

 

F. HOFFMANN-LA ROCHE LTD     By: /s/ Andrew
Jefferson                                                                  By:
/s/ Dr. Melanie Frey Wick                                                     
Name: Andrew Jefferson     Name: Dr. Melanie Frey Wick Title: Global Licensing
Director     Title: Legal Counsel Date: 23/6/11     Date: June 23, 2011 F.
HOFFMANN-LA ROCHE LTD     RIVER VISION LLC    

By: NARROW RIVER MANAGEMENT, LP

 

By: /s/ Frank J. D’Angelo                                       
                        MANAGING MEMBER Name: Frank J. D’Angelo     Title: V.P.
    By: /s/ D. Madden                                        
                                     Name: D. Madden Date:     Title: Principal
    Date:



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

Appendix 1

Compound

teprotumumab is a human IgG1 antibody binding to IGFIR [***]

[Remainder of this page intentionally left blank.]

 

***Certain Confidential Information Omitted

 



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

Appendix 2

Roche Patents

[***]

 

 

***Certain Confidential Information Omitted

 



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

Appendix 3

Roche Know-How:

[***]

 

 

***Certain Confidential Information Omitted

 



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

Appendix 4

River Vision Studies:

[***]

 

 



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

Supply of Drug Product and Supported Shelf Life under Sections 6.1(b) and
6.1(c):

River Vision will send a written order to Roche to ship Drug Product with no
less than [***] months lead time from the delivery date.

The order shall contain: (a) the order number, (b) quantity of Drug Product
vials, (c) invoicing address and (d) delivery date. Roche shall deliver Drug
Product according to Table I EXW (Incoterms 2000) to the delivery address named
by River Vision. The delivery address for the material shall be communicated to
Roche no fewer than [***] days prior to the agreed delivery date.

With each shipment of Drug Product, Roche will send the packing list, the
Certificate of Analysis for the batches included in the shipment, the current
Material Safety Data Sheet and a pro forma invoice. In addition, Roche will
provide River Vision with the documents listed in Table II. Roche guarantees
that it has manufactured Product in conformity with the Product specifications,
all applicable laws and regulations, and in accordance with cGMP.

[***]

 

***Certain Confidential Information Omitted

 



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

Appendix 5

Redacted copy of [***] Agreement

See attached.

[Remainder of this page intentionally left blank.]

 

 

***Certain Confidential Information Omitted

 



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

Appendix 6

Redacted copy of [***] Agreement

See attached.

[Remainder of this page intentionally left blank.]

 

 

***Certain Confidential Information Omitted

 



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

Appendix 7

Redacted copy of [***] Agreement

See attached.

[Remainder of this page intentionally left blank.]

 

 

***Certain Confidential Information Omitted

 



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

Schedule 11.6(b)

Patents and First Parties

[***]

[Remainder of this page intentionally left blank.]

 

 

***Certain Confidential Information Omitted

 



--------------------------------------------------------------------------------

Amendment No 1 to License Agreement

THIS AMENDMENT NO 1. TO LICENSE AGREEMENT (“Amendment”) is entered into as of
the 19th of November, 2012 (“Effective Date”) by and among:

F. HOFFMANN-LA ROCHE LTD, a corporation organized and existing under the laws of
Switzerland, with its principal office at Grenzacherstrasse 124, CH-4070 Basel,
Switzerland (“Roche Basel”) and Hoffmann-La Roche Inc., a corporation organized
and existing under the laws of New Jersey, with its principle office at 340
Kingsland Street, Nutley, New Jersey 07110, U.S.A. (“Roche Nutley”; Roche Basel
and Roche Nutley together referred to as “Roche”)

and

RIVER VISION LLC, a limited liability company organized and existing under the
laws of Delaware, with its principal office at One Rockefeller Plaza, New York
NY, 10020, U.S.A. (“River Vision”).

WHEREAS, River Vision and Roche wish to amend the agreement to as follows:

 

I.

Section 2.4 shall be deleted and replaced by the following

“2.4. Sub-Contractors. River Vision has the right to sub-contract the work
performed under this Agreement. Any sub-contract agreement shall include the
right to disclose (i) a copy of the Agreement and confidential information to
Roche and (ii) the right to assign the agreement to Roche, including the right
to transfer of the ownership of data, information and results arising therefrom
to Roche to the same extent as to River Vision.

 

II.

Section 2.5 shall be deleted and replace by the following:

“2.5 Right to enter into a Partner Agreement with Third Parties. Subject to
Roche’s rights under Section 3, River Vision shall have the right to enter into
a Partner Agreement, including but not limited to granting sublicenses to
Partners under its rights granted under Section 2.1 and Section 2.2. Any rights
granted to a Partner under this Agreement shall be solely to the extent
necessary to develop, commercialize, make, use, offer for sale, sell or import
(and have others do the same) Compound and/or Product in the Field in the
Territory. River Vision shall ensure that all of the applicable terms and
conditions of this Agreement, including the obligations under the [***]
Agreement, the [***] Agreement and the [***] Agreement, shall apply to the
Partner under the Partner Agreement to the same extent as they apply to River
Vision for all purposes. River Vision assumes full responsibility for the
performance of all obligations and observance of all terms so imposed to the
Partner under such Partner Agreement and shall itself account to Roche for all
payments due under this Agreement. The Partner of River Vision shall have no
right to further sub-license rights to develop and commercialise the Compound or
Product to a Third Party, with the understanding that co-promotion or
distribution or other marketing arrangements are permitted.

Any sublicenses granted by River Vision to a Partner under the [***] Agreement,
the [***] Agreement and the [***] Agreement shall be subject to prior approval
of Roche. For clarity, River Vision is free to sub-contract any rights under
such agreements.

River Vision shall disclose a copy of the draft Partner Agreement to Roche,
subject to redaction of financial terms.

 

***Certain Confidential Information Omitted



--------------------------------------------------------------------------------

III.

Section 18.4 of the Agreement shall be deleted and replaced by the following:

“Section 18.4. Assignment. Neither party shall have the right to assign the
present Agreement or any part thereof to any Third Party other than
(I) Affiliates or (11) in connection with a Change of Control as contemplated by
Section 18.5, without the prior written approval of the other Party, such
approval not to be unreasonably withheld or delayed.’

 

IV.

Section 18. 5 of the Agreement shall be deleted and replaced by the following:

“Section 18.5. Change of Control. Subject to Roche’s right of first offer under
Section 3 hereof, River Vision shall have the right to undergo a Change of
Control. For purposes of this Agreement, “Change of Control shall mean, with
respect to River Vision, (i) a merger, reorganization or consolidation involving
River Vision in which the members of River Vision, immediately prior to the
merger, reorganization or consolidation, would not, Immediately after the
merger, reorganization or consolidation, beneficially own (directly or
Indirectly) membership interests representing in the aggregate more than fifty
percent (50%) of the combined voting power of the entity Issuing cash or
securities in the merger, reorganization or consolidation (or of Its ultimate
parent entity, If any), or (ii) a person or entity becomes the beneficial owner
of more than fifty percent (50%) of the voting securities of River Vision, other
than directly from River Vision; however, “Change of Control” will not Include
any transaction effected for equity or debt financing purposes pursuant to which
River Vision receives cash therefor, provided River Vision does not grant any
sublicense of the rights granted to River Vision by Roche as part of such
transaction.’

 

V.

Capitalized terms shall have the same meaning as defined in the Agreement.

 

VI.

Except as expressly stated herein, no other changes are made to tie Agreement
and all other terms and conditions of the Agreement remain in full force and
effect

 

VII.

This Amendment enters into effect on the Effective Date.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this AMENDMENT NO. 1 TO THE
LICENSE AGREEMENT as of the date first above written.

F. HOFFMANN-LA ROCHE LTD

 

By:  

/s/ Christophe Carissimo

      By:   

/s/ Dr. Melanie Frey Wiek

Name:   Christophe Carissimo       Name:    Dr. Melanie Frey Wiek Title:  
Global Licensing Director            Title:    Legal Counsel Date: Nov 19, 2012
      Date: November 19, 2012 HOFFMANN-LA ROCHE INC.       RIVER VISION LLC     
   BY: NARROW RIVER MANAGEMENT, LP By:  

/s/ Joseph S. McCracken

      MANAGING MEMBER Name:   Joseph S. McCracken          Title:   Vice
President          Date: November 19, 2012       By:   

/s/ D. Madden

        Name:    D. Madden         Title:    Principal         Date: 11/19/2012



--------------------------------------------------------------------------------

Amendment No 2 to License Agreement

THIS AMENDMENT NO. 2 TO LICENSE AGREEMENT (“Amendment”) is entered into as of
the 1st of February 2013 (“Effective Date”) by and among:

F.HOFFMANN-LA ROCHE LTD, a corporation organized and existing under the laws of
Switzerland, with its principal office at Grenzacherstrasse 124, CH-4070 Basel,
Switzerland (“Roche Basel”) and Hoffmann-La Roche Inc., a corporation organized
and existing under the laws of New Jersey, with its principle office at 340
Kingsland Street, Nutley, New Jersey 07110, U.S.A. (“Roche Nutley”; Roche Basel
and Roche Nutley together referred to as “Roche”)

and

RIVER VISION DEVELOPMENT CORP., a corporation organized and existing under the
laws of Delaware, with its principal office at One Rockefeller Plaza, New York
NY, 10020, U.S.A.

WHEREAS, River Vision Development Corp. is successor in interest to River Vision
LLC and River Vision Development Corp. and Roche wish to amend the agreement to
as follows:

 

I.

The table “II. Material” in Process, Manufacturing Know how on page 61 of
Appendix 3 shall be amended by the addition of the following after the existing
table under the titles

[***]

 

 

 

***Certain Confidential Information Omitted



--------------------------------------------------------------------------------

II.

Capitalized terms shall have the same meaning as defined in the Agreement.

 

III.

Except as expressly stated herein, no other changes are made to the Agreement
and all other terms and conditions of the Agreement remain in full force and
effect.



--------------------------------------------------------------------------------

IV.

This Amendment enters into effect on the Effective Date.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this AMENDMENT NO. 2 TO THE
AGREEMENT as of the date first above written.

 

F. HOFFMANN-LA ROCHE LTD                By:  

/s/ Christoph Sarry

    By:  

/s/ Melanie Frey Wick

Name:   Dr. Christoph Sarry     Name:   Dr. Melanie Frey Wick Title:   Global
Alliance Director     Title:   Legal Counsel Date: 14/02/2013     Date:
February 14, 2013 HOFFMANN-LA ROCHE INC.    

RIVER VISION DEVELOPMENT CORP.

By:  

/s/ Joseph S. McCracken

    By:  

/s/ D Madden

Name:   Joseph S. McCracken     Name:   D Madden Title:   Vice President    
Title:   Chief Executive Officer Date: 21-Feb-2013     Date: 5 February 2013

 

Apprv’d As To Form LAW DEPT. By  

/s/ MDM



--------------------------------------------------------------------------------

Amendment No 3 to License Agreement

THIS AMENDMENT NO. 3 TO LICENSE AGREEMENT (“Amendment”) is entered into as of
the 1st of February 2013 (“Effective Date”) by and among:

F. HOFFMANN-LA ROCHE LTD, a corporation organized and existing under the laws of
Switzerland, with its principal office at Grenzacherstrasse 124, CH-4070 Basel,
Switzerland (“Roche Basel”) and Hoffmann-La Roche Inc., a corporation organized
and existing under the laws of New Jersey, with its principle office at 340
Kingsland Street, Nutley, New Jersey 07110, U.S.A. (“Roche Nutley”; Roche Basel
and Roche Nutley together referred to as “Roche”)

and

RIVER VISION DEVELOPMENT CORP., a limited liability company organized and
existing under the laws of Delaware, with its principal office at One
Rockefeller Plaza, Suite 1204, New York, NY, 10020, U.S.A. (“RV”).

WHEREAS, River Vision and Roche wish to amend the agreement as follows:

 

I.

The table “II. Material” in Process, Manufacturing Know how on page 61 of
Appendix 3 shall be amended by the addition of the following table after the
existing table under the titles

 

[***]

 

 

 

***Certain Confidential Information Omitted



--------------------------------------------------------------------------------

 

[***]

IN WITNESS WHEREOF, the parties have executed this AMENDMENT NO. 3 TO THE
AGREEMENT as of the date first above written.

 

F. HOFFMANN-LA ROCHE LTD                        By:  

/s/ Christophe Carissimo

    By:  

/s/ Melanie Frey Wick

Name:   Christophe Carissimo     Name:   Dr. Melanie Frey Wick Title:   Global
Head Transaction Excellence     Title:                                     
Date: May 31, 2013     Date: May 31, 2013 HOFFMANN-LA ROCHE INC.     RIVER
VISION DEVELOPMENT CORP. By:  

/s/ John P. Parise

    By:  

/s/ D Madden

Name:   John P. Parise     Name:   D Madden Title:   Authorized Signatory    
Title:   CEO Date: June 4, 2013     Date: 6/11/13

 

Apprv’d As To Form LAW DEPT. By  

/s/ MM

 

 

***Certain Confidential Information Omitted



--------------------------------------------------------------------------------

Amendment No 4 to License Agreement

THIS AMENDMENT NO. 4 TO LICENSE AGREEMENT (“Amendment”) is entered into as of
the 21st of October 2013 (“Effective Date”) by and among:

F. HOFFMANN-LA ROCHE LTD, a corporation organized and existing under the laws of
Switzerland, with its principal office at Grenzacherstrasse 124, CH-4070 Basel,
Switzerland (“Roche Basel”) and Hoffmann-La Roche Inc., a corporation organized
and existing under the laws of New Jersey, with its principle office at 340
Kingsland Street, Nutley, New Jersey 07110, U.S.A. (“Roche Nutley”; Roche Basel
and Roche Nutley together referred to as “Roche”)

and

RIVER VISION DEVELOPMENT CORP., a limited liability company organized and
existing under the laws of Delaware, with its principal office at One
Rockefeller Plaza, Suite 1204, New York NY, 10020, U.S.A. (“River Vision”).

WHEREAS, River Vision and Roche wish to amend the agreement as follows:

 

I.

The table “II. Material” in Process, Manufacturing Know how on page 61 of
Appendix 3 shall be amended by the addition of the following after the existing
table under the titles

[***]

 

 

 

II.

Capitalized terms shall have the same meaning as defined in the Agreement.

 

III.

Except as expressly stated herein, no other changes are made to the Agreement
and all other terms and conditions of the Agreement remain in full force and
effect.

 

IV.

This Amendment enters into effect on the Effective Date.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

***Certain Confidential Information Omitted



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this AMENDMENT NO. 4 TO THE
AGREEMENT as of the date first above written.

 

F. HOFFMANN-LA ROCHE LTD                   By:   

/s/ Vikas Kabra

      By:   

/s/ Melanie Frey Wick

Name:    Vikas Kabra       Name:    Dr. Melanie Frey Wick Title:    Head of
Transaction Excellence       Title:    Legal Counsel
Date:                                        Date: July 16, 2014 HOFFMANN-LA
ROCHE INC.       RIVER VISION DEVELOPMENT CORP. By:   

/s/ John P. Parise

      By:   

/s/ D Madden

Name:    John P. Parise       Name:    D Madden Title:    Authorized Signatory
      Title:    CEO Date:                                        Date: Oct/18/13

 

Apprv’d As To Form LAW DEPT. By  

/s/ GB



--------------------------------------------------------------------------------

Amendment No 5 to License Agreement

THIS AMENDMENT No 5. to License Agreement (“Amendment”) is entered into as of
the 11th of November 2013 (“Effective Date”) by and among:

F. HOFFMANN-LA ROCHE LTD, a corporation organized and existing under the laws of
Switzerland, with its principal office at Grenzacherstrasse 124, CH-4070 Basel,
Switzerland (“Roche Basel”) and Hoffmann-La Roche Inc., a corporation organized
and existing under the laws of New Jersey, with its principle office at 340
Kingsland Street, Nutley, New Jersey 07110, U.S.A. (“Roche Nutley”; Roche Basel
and Roche Nutley together referred to as “Roche”)

and

RIVER VISION LLC, a limited liability company organized and existing under the
laws of Delaware, with its principal office at One Rockefeller Plaza, New York
NY, 10020, U.S.A. (“River Vision”).

WHEREAS, River Vision and Roche wish to amend the agreement to as follows:

 

I.

The table “II. Material” in Process, Manufacturing Know how on page 61 of
Appendix 3 was amended in Amendment No. 2 and Amendment No. 4 with lines as
follows:

Amendment No. 2

[***]

Amendment No. 4

[***]

Remarks of the Amendments No. 2 and No. 4 for the test material as mentioned
above will be completely replaced by the following remark:

 

 

***Certain Confidential Information Omitted



--------------------------------------------------------------------------------

[***]

 

II.

Capitalized terms shall have the same meaning as defined in the Agreement.

 

III.

Except as expressly stated herein, no other changes are made to the Agreement
and all other terms and conditions of the Agreement remain in full force and
effect.

 

IV.

This Amendment enters into effect on the Effective Date.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

 

***Certain Confidential Information Omitted



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this AMENDMENT NO. 1 TO THE
LICENSE AGREEMENT as of the date first above written.

 

F. HOFFMANN-LA ROCHE LTD                   By:   

/s/ Christophe Carissimo

      By:   

/s/ Dr. Melanie Frey Wiek

Name:    Christophe Carissimo       Name:    Dr. Melanie Frey Wiek Title:   
Global Head Transaction Excellence       Title:    Legal Counsel Date: Nov 14,
2013       Date: November 14, 2013 HOFFMANN-LA ROCHE INC.       RIVER VISION LLC
By:   

/s/ John Parise

      By:   

/s/ D. Madden

Name:    John Parise       Name:    D. Madden Title:    Authorized Signatory   
   Title:    CEO Date: November 20, 2013       Date: 12 November 2013



--------------------------------------------------------------------------------

Amendment No 6 to License Agreement

THIS AMENDMENT NO. 6 TO LICENSE AGREEMENT (“Amendment”) is entered into as of
the 18th December 2014 (“Effective Date”) by and among:

F. HOFFMANN-LA ROCHE LTD, a corporation organized and existing under the laws of
Switzerland, with its principal office at Grenzacherstrasse 124, CH-4070 Basel,
Switzerland (“Roche Basel”) and Hoffmann-La Roche Inc., a corporation organized
and existing under the laws of New Jersey, with its principle office and place
of business at 150 Clove Road, 8th Floor, Little Falls, New Jersey 07424, U.S.A.
(“Roche Little Fall”; Roche Basel and Roche Little Falls together referred to as
“Roche”)

and

RIVER VISION DEVELOPMENT CORP., a limited liability company organized and
existing under the laws of Delaware, with its principal office at One
Rockefeller Plaza, New York NY, 10020, U.S.A. (“River Vision”).

WHEREAS, River Vision and Roche wish to amend the agreement as follows:

 

I.

The table “II. Material” in Process, Manufacturing Know how on page 61 of
Appendix 3 shall be amended by the addition of the following after the existing
table

[***]

 

***Certain Confidential Information Omitted



--------------------------------------------------------------------------------

II.

Capitalized terms shall have the same meaning as defined in the Agreement.

 

III.

Except as expressly stated herein, no other changes are made to the Agreement
and all other terms and conditions of the Agreement remain in full force and
effect.

 

IV.

This Amendment enters into effect on the Effective Date.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this AMENDMENT NO. 6 TO THE
AGREEMENT as of the date first above written.

 

F. HOFFMANN-LA ROCHE LTD                   By:   

/s/ Timothy Steven

      By:   

/s/ Melanie Frey Wick

Name:    Timothy Steven       Name:    Dr. Melanie Frey Wick Title:    Global
Alliance Director       Title:    Legal Counsel Date: 8th Jan 2015       Date:
8th January 2015 HOFFMANN-LA ROCHE INC.       RIVER VISION DEVELOPMENT CORP. By:
  

/s/ John P. Parise

      By:   

/s/ D Madden

Name:    John P. Parise       Name:    D Madden Title:    Authorized Signatory
      Title:    CEO Date: Jan 13, 2015       Date: 12/17/14

 

Apprv’d As To Form LAW DEPT. By  

/s/



--------------------------------------------------------------------------------

Amendment No. 7 to the License Agreement

This Amendment No. 7 to the License Agreement (“Amendment”) is entered into as
of the 24th of June 2015 (“Effective Date”) by and among:

F. Hoffmann-La Roche Ltd., a corporation organized and existing under the laws
of Switzerland, with its principal office at Grenzacherstrasse 124, CH-4070
Basel, Switzerland (“Roche Basel”) and Hoffmann-La Roche Inc., a corporation
organized and existing under the laws of the State of New Jersey, with its
principal office and place of business at 150 Clove Road, 8th Floor, Little
Falls, NJ 07424, USA (“Roche Little Falls”; Roche Little Falls and Roche Basel
together referred to as “Roche”).

And

River Vision Development Corp, a corporation organized and existing under the
laws of Delaware, with its principal office at One Rockefeller Plaza, Suite
1204, New York, NY 10020, USA (“River Vision”).

Whereas, Roche and River Vision wish to amend the agreement as follows:

I. The Table (II. Material in Process, Manufacturing Know-How on page 61 of
Appendix 3 shall be amended as follows:

[***]

II. Capitalized terms used herein shall have the same meaning as defined in the
Agreement.

 

***Certain Confidential Information Omitted



--------------------------------------------------------------------------------

III. Except as previously stated herein, no other changes are made to the
Agreement and all other terms and conditions of the Agreement remain in effect.

IV. This Amendment enters into effect on the Effective Date.

In witness whereof, the parties have executed this Amendment No. 7 to the
Agreement as of the date first above written.

F. Hoffmann-La Roche Ltd

 

By:   

/s/ Tim Steven

      By:   

/s/ Melanie Frey Wick

Name:    Tim Steven                        Name:    Dr. Melanie Frey Wick Title:
   Alliance Director       Title:   

 

Date: 21st July 2015       Date:                                     
Hoffmann-La Roche Inc.       River Vision Development Corp. By:   

/s/ David P. McDede

      By:   

/s/ D Madden

Name:    David P. McDede       Name:    D Madden Title:    VP Treasurer      
Title:    CEO Date: 21 July 2015       Date: 6/26/15

 

Apprv’d As To Form LAW DEPT. By /s/ MM                                   
                                                      



--------------------------------------------------------------------------------

Amendment No. 8 to the License Agreement

This Amendment No. 8 to the License Agreement (“Amendment”) is entered into as
of the 13th of November 2015 (“Effective Date”) by and among:

F. Hoffmann-La Roche Ltd., a corporation organized and existing under the laws
of Switzerland, with its principal office at Grenzacherstrasse 124, CH-4070
Basel, Switzerland (“Roche Basel”) and Hoffmann-La Roche Inc., a corporation
organized and existing under the laws of the State of New Jersey, with its
principal office and place of business at 150 Clove Road, 8th Floor, Little
Falls, NJ 07424, USA (“Roche Little Falls”; Roche Little Falls and Roche Basel
together referred to as “Roche”).

And

River Vision Development Corp, a corporation organized and existing under the
laws of Delaware, with its principal office at One Rockefeller Plaza, Suite
1204, New York, NY 10020, USA (“River Vision”).

Whereas, Roche and River Vision wish to amend the agreement as follows:

I. The Table (II. Material in Process, Manufacturing Know-How on page 61 of
Appendix 3 shall be amended as follows:

[***]

II. Capitalized terms used herein shall have the same meaning as defined in the
Agreement.

III. Except as previously stated herein, no other changes to the Agreement and
all other terms and conditions of the Agreement remain in effect.

 

***Certain Confidential Information Omitted



--------------------------------------------------------------------------------

IV. This Amendment enters into effect on the Effective Date.

In witness whereof, the parties have executed this Amendment No. 8 to the
Agreement as of the date first above written.

 

F. Hoffmann-La Roche Ltd         By:  

/s/ Urs Schleuniger

     By:   

/s/ Melanie Frey Wick

Name:  

Dr. Urs Schleuniger

     Name:   

Dr. Melanie Frey Wick

Title:  

Head Chugai and Basel Alliance & Asset Management

     Title:   

Legal Counsel

Date: 19 November 2015                          Hoffmann-La Roche Inc.     
River Vision Development Corp. By:  

/s/ John P. Parise

     By:   

/s/ D Madden

Name:  

John P. Parise

     Name:   

D Madden

Title:  

Authorized Signatory

     Title:   

CEO

Date: Nov. 21, 2015      Date: 24 November 2015



--------------------------------------------------------------------------------

Amendment No. 9 to the License Agreement

This Amendment No. 9 to the License Agreement (“Amendment”) is entered into as
of the 21st of October, 2016 (“Effective Date”) by and among

F. Hoffmann-La Roche Ltd, a corporation organized and existing under the laws of
Switzerland, with its principal office at Grenzacherstrasse 124, CH-4070 Basel,
Switzerland (“Roche Basel”) and Hoffmann-La Roche Inc., a corporation organized
and existing under the laws of the State of New Jersey, with its principal
office and place of business at 150 Clove Road, Suite 8, Little Falls, NJ 07424,
USA (“Roche Little Falls”; Roche Little Falls and Roche Basel together referred
to as “Roche”).

And

River Vision Development Corp, a corporation organized and existing under the
laws of Delaware, with its principal office at One Rockefeller Plaza, Suite
1204, New York, NY 10020, USA (“River Vision”).

WHEREAS, Roche and River Vision wish to amend the agreement as follows:

I. Section 11.6 shall be deleted and replaces by the following

“11.6 Infringement by Third Parties.

(a) Infringement. Each party shall promptly provide written notice to the other
party during the Term of any known infringement or suspected infringement by a
Third Party of any Roche Patents, River Vision Patents (if any) or Joint Patents
(if any), or of any invalidity or unenforceability assertion or challenge to any
such patents, or of any unauthorized use or misappropriation of Roche Know-How,
and shall provide the other party with all evidence in its possession supporting
such infringement, assertion or challenge or unauthorized use or
misappropriation. For clarity, any challenge amounting to a reexamination,
interference or opposition will be addressed by Sections 11.2 through 11.5.

(b) Defense and Enforcement. Within a period of [***] days (“Decision Period”)
after either party (i) provides or receives such written notice with respect to
its Patents and (ii) such notice relates to the (a) Compound and/or Product in
the Field or (b) an IGF-1R antibody of a third party in the Field (“Affected
Patents”), the party that has the first right to enforce any such Affected
Patents as set forth on Schedule 11.6(b) (the “First Party”) that are allegedly
infringed, in its sole discretion, shall decide whether or not to initiate a
suit or take other appropriate action with respect to any allegedly infringing
activities in the Field (including without limitation defending any assertion or
challenge) and shall notify the other party in writing of its decision in
writing (“Suit Notice”).

 

***Certain Confidential Information Omitted

 

68



--------------------------------------------------------------------------------

If the First Party for its Affected Patents are allegedly infringed decides to
bring a suit or take action with respect to any allegedly infringing activities
in the Field and provides a respective Suit Notice, then such party may
immediately commence such suit or take such action. If such party (i) does not
in writing advise the other party within the Decision Period that it will
commence suit or take action, or (ii) fails to commence suit or take action
within a reasonable time after providing Suit Notice, then the other party shall
thereafter have the right to commence suit or take action with respect to any
allegedly infringing activities in the Field and shall provide written notice to
the party whose Affected Patents are allegedly infringed of any such suit
commenced or action taken by the other party.

Upon written request, the party bringing suit or taking action (“Initiating
Party”) shall keep the other party informed of the status of any such suit or
action and shall provide the other party with copies of all substantive
documents and communications filed in such suit or action. The Initiating Party
shall have the sole and exclusive right to control any such suit or action,
including but not limited to selecting counsel for any such suit or action. If
each of the parties elects to be an Initiating Party with respect to the same
allegedly infringing activities within the Field, then the parties shall meet
and agree on how to manage the resulting suits and actions (including with
respect to the process set forth in Section 11.7). If River Vision is the
Initiating Party with respect to the Compound Patent, upon Roche request, River
Vision and Roche shall jointly agree in good faith on the strategy on how to
bring suit or take action with respect to such Compound Patent, such discussions
to be held in good faith, and failure to agree shall not jeopardize timing
regarding any such suit or action.

The Initiating Party shall, except as provided below, pay all expenses of the
suit or action, including, without limitation, the Initiating Party’s attorneys’
fees, damages and court costs. If the Initiating Party believes it reasonably
necessary, upon written request the other party shall join as a party to the
suit or action, but shall be under no obligation to participate, except to the
extent that such participation is required as the result of its being a named
party to the suit or action. Alternatively, at the Initiating Party’s request,
the other party will bring the suit or action in the other party’s name, if the
Initiating Party reasonably believes that the Initiating Party does not have
standing to bring the suit or action, and in such event, the Initiating Party
will still control the suit or action as provided above. At the Initiating
Party’s written request, the other party shall offer reasonable assistance to
the Initiating Party in connection therewith at no charge to the Initiating
Party except for reimbursement of reasonable out-of-pocket expenses incurred by
the other party in rendering such assistance. The other party shall have the
right to participate and be represented in any such suit or action by its own
counsel at its own expense.

The Initiating Party shall not settle, agree to a consent judgment or otherwise
voluntarily dispose of the suit or action without the written consent of the
other party, which consent shall not be unreasonably withheld or delayed;
provided that if River Vision is the Initiating Party, any such consent from
Roche is not required if River Vision grants a permitted sub-license under
Sections 2.5 and 3.

Except as otherwise agreed by the parties in connection with a cost-sharing
arrangement, any recovery realized as a result of litigation described in this
Section 11.6 (whether by way of settlement or otherwise) will be first allocated
to reimbursement of unreimbursed legal fees and expenses incurred by the
Initiating Party(ies), then toward reimbursement of any unreimbursed legal fees
and expenses of the other party if not an Initiating Party, and then the
remainder will be shared between the parties by allocating (i) [***]% to River
Vision

 

***Certain Confidential Information Omitted



--------------------------------------------------------------------------------

and [***] to Roche for those Affected Patents infringed where River Vision is
the Initiating Party, (ii) [***]% to Roche and [***] to Roche for those Affected
Patents infringed where Roche is the Initiating Party, and (iii) if there are
Affected Patents infringed for which River Vision is the Initiating Party for
one or more of those Affected Patents and Roche is the Initiating Party for one
or more of those Patents[***].

(c) Exclusion. For clarity, this Section 11.6 shall not apply to the [***]
Agreement, the [***] Agreement and the [***] Agreement.

II. Appendix 1 of the Agreement shall be deleted and replaced by Appendix 1
attached to this Amendment No 9.

III. Appendix 2 of the Agreement shall be deleted and replaced by Appendix 2
attached to this Amendment No. 9.

IV.In case the validity of any patent family member of the Roche Patents
summarized under [***] in Appendix 2 is challenged by a Third Party, Roche shall
have the right to decide at its own discretion how to defend such patent family
member or about further steps to be taken with respect to (including the
decision to abandon) such patent family member of the Roche Patents summarized
under [***]. Roche shall inform River Vision accordingly.

V. Capitalized terms used herein shall have the same meaning as defined in the
Agreement.

VI. Except as previously stated herein, no other changes to the Agreement and
all other terms and conditions of the Agreement remain in effect.

VII. This Amendment No. 9 enters into effect on the Effective Date.

Remainder of this page intentionally left blank

 

***Certain Confidential Information Omitted

120



--------------------------------------------------------------------------------

In witness whereof, the parties have executed this Amendment No. 9 to the
Agreement as of the date first above written.

 

F. Hoffmann-La Roche Ltd          By:   

/s/ Timothy Steven

      By:   

/s/ Melanie Wick

Name:    Timothy Steven       Name:    Melanie Wick Title:    Global Alliance
Director                        Title:    Legal Counsel Date: 9th May 2017      
   Hoffmann-La Roche Inc.       River Vision Development Corp. By:   

/s/ John Parise

      By:   

/s/ D Madden

Name:    John Parise       Name:    D Madden Title:    Assistant Secretary      
Title:    CEO Date: May 9, 2017       Date: May / 5 / 2017

 

121



--------------------------------------------------------------------------------

Appendix 1

Compound

teprotumumab is a human IgG1 antibody binding to IGFIR [***]

 

 

***Certain Confidential Information Omitted

1



--------------------------------------------------------------------------------

Appendix 2

Roche Patents

[***]

 

***Certain Confidential Information Omitted

2



--------------------------------------------------------------------------------

[***]

 

 

***Certain Confidential Information Omitted

3



--------------------------------------------------------------------------------

[***]

 

 

***Certain Confidential Information Omitted

4



--------------------------------------------------------------------------------

[***]

 

 

***Certain Confidential Information Omitted

5



--------------------------------------------------------------------------------

[***]

 

 

[Remainder of this page intentionally left blank.]

 

***Certain Confidential Information Omitted

6



--------------------------------------------------------------------------------

[***]

 

***Certain Confidential Information Omitted

7



--------------------------------------------------------------------------------

[***]

[Remainder of this page intentionally left blank.]

 

***Certain Confidential Information Omitted

8